Exhibit 10.1

EXHIBIT 1.1-1

NOTICE OF ACCOUNT DESIGNATION

[Date]

Wachovia Bank, National Association

One Wachovia Center, TW-10

301 South College Street

Charlotte, North Carolina 28288-0680

Attn: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you by UNIVERSAL HEALTH
REALTY INCOME TRUST, a real estate investment trust organized under the laws of
Maryland (the “Company”), under the Credit Agreement dated as of January     ,
2007 (as amended, restated or otherwise modified, the “Credit Agreement”) by and
among the Company, the Banks party thereto and WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Agent”).

The Agent is hereby authorized to disburse all Loan proceeds into the following
account, unless the Company shall designate, in writing to the Agent, one or
more other accounts:

 

  Bank Name: [                                ]   ABA Routing Number:
[            ]   Account Number: [                    ]

Notwithstanding the foregoing, on the Closing Date of the Credit Agreement,
funds borrowed under the Credit Agreement shall be sent to the institutions
and/or persons designated on payment instructions to be delivered separately.

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this      day of January, 2007.

 

[CORPORATE SEAL]

  UNIVERSAL HEALTH REALTY INCOME TRUST,
a Maryland real estate investment trust  

By:

 

 

 

Name:

   

Title:

 



--------------------------------------------------------------------------------

EXHIBIT 1.1-2

SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY, dated as of the      day of January, 2007 (this
“Guaranty”), is made by each of the undersigned Subsidiaries and each
Significant Subsidiary that may become a party hereto by execution of a
Guarantor Accession (as defined below) (the “Guarantors”) of UNIVERSAL HEALTH
REALTY INCOME TRUST, a real estate investment trust organized under the laws of
the State of Maryland (the “Company”), in favor of the Guaranteed Parties (as
hereinafter defined). Capitalized terms used herein without definition shall
have the meanings given to them in the Credit Agreement referred to below.

RECITALS

A. The Company, certain financial institutions from time to time party thereto
(collectively, the “Banks”), and Wachovia Bank, National Association, as
administrative agent for the Banks (in such capacity, the “Agent”), are parties
to a Credit Agreement, dated as of January     , 2007 (as amended, modified or
supplemented from time to time, the “Credit Agreement”), providing for the
availability of certain credit facilities to the Company upon the terms and
conditions set forth therein.

B. It is a condition to the extension of credit to the Company under the Credit
Agreement that (1) each Guarantor shall have agreed, by executing and delivering
this Guaranty, to guarantee to the Guaranteed Parties the payment in full of the
Guaranteed Obligations (as hereinafter defined) and (2) promptly upon the
formation or acquisition of any additional Significant Subsidiary, and in any
event within 30 days thereof, the Company shall cause such additional
Significant Subsidiary to execute a Guarantor Accession (as defined herein)
pursuant to Section 7.33 of the Credit Agreement.

C. The Company and the Guarantors are engaged in related businesses and
undertake certain activities and operations on an integrated basis. Each
Guarantor will therefore obtain benefits as a result of the extension of credit
to the Company under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desires to execute and deliver this Guaranty.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Guaranteed Parties to enter into the Credit Agreement and to induce
the Banks to extend credit to the Company thereunder, each Guarantor hereby
agrees as follows:

1. Guaranty. (a) Each Guarantor hereby irrevocably, absolutely and
unconditionally, and jointly and severally:

(i) guarantees to the Banks (including any Bank in its capacity as a
counterparty to any Hedging Agreement with the Company), the Swingline Lender,
the Issuing Bank and the Agent (collectively, the “Guaranteed Parties”) the full
and prompt payment, at any time and from time to time as and when due (whether
at the stated maturity, by acceleration or otherwise), of all Obligations of the
Company under the Credit Agreement and the other Loan Documents, including,
without limitation, all principal of and interest on the Loans, all fees,
expenses,



--------------------------------------------------------------------------------

indemnities and other amounts payable by the Company under the Credit Agreement
or any other Loan Document (including interest accruing after the filing of a
petition or commencement of a case by or with respect to the Company seeking
relief under any Insolvency Laws (as hereinafter defined), whether or not the
claim for such interest is allowed in such proceeding), all obligations of the
Company under any Hedging Agreement, and all Obligations that, but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due, in each case whether now existing or hereafter created or
arising and whether direct or indirect, absolute or contingent, due or to become
due (all liabilities and obligations described in this clause (i), collectively,
the “Guaranteed Obligations”); and

(ii) agrees to pay or reimburse upon demand all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred or paid by (y) any Guaranteed Party in connection with any suit, action
or proceeding to enforce or protect any rights of the Guaranteed Parties
hereunder and (z) the Agent in connection with any amendment, modification or
waiver hereof or consent pursuant hereto (all liabilities and obligations
described in this clause (ii), collectively; the “Other Obligations”; and the
Other Obligations, together with the Guaranteed Obligations, the “Total
Obligations”).

(b) Notwithstanding the provisions of subsection (a) above and notwithstanding
any other provisions contained herein or in any other Loan Document:

(i) no provision of this Guaranty shall require or permit the collection from
any Guarantor of interest in excess of the maximum rate or amount that such
Guarantor may be required or permitted to pay pursuant to applicable law; and

(ii) the liability of each Guarantor under this Guaranty as of any date shall be
limited to a maximum aggregate amount (the “Maximum Guaranteed Amount”) equal to
the greatest amount that would not render such Guarantor’s obligations under
this Guaranty subject to avoidance, discharge or reduction as of such date as a
fraudulent transfer or conveyance under applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws (collectively, “Insolvency Laws”), in each
instance after giving effect to all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under applicable Insolvency Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany indebtedness to the Company or any of its Affiliates to the
extent that such indebtedness would be discharged in an amount equal to the
amount paid by such Guarantor hereunder, and after giving effect as assets to
the value (as determined under applicable Insolvency Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (y) applicable law or (z) any agreement (including this
Guaranty) providing for an equitable allocation among such Guarantor and other
Affiliates of the Company of obligations arising under guaranties by such
parties).

(c) The guaranty of each Guarantor set forth in this Section is a guaranty of
payment as a primary obligor, and not a guaranty of collection. Each Guarantor
hereby acknowledges and agrees that the Guaranteed Obligations, at any time and
from time to time, may exceed the Maximum Guaranteed Amount of such Guarantor
and may exceed the aggregate of the Maximum Guaranteed Amounts of all
Guarantors, in each case without discharging, limiting or otherwise affecting
the obligations of any Guarantor hereunder or the rights, powers and remedies of
any Guaranteed Party hereunder or under any other Loan Document.

 

2



--------------------------------------------------------------------------------

2. Guaranty Absolute. Each Guarantor agrees that its obligations hereunder are
irrevocable, absolute and unconditional, are independent of the Guaranteed
Obligations or other guaranty or liability in respect thereof, whether given by
such Guarantor or any other Person, and shall not be discharged, limited or
otherwise affected by reason of any of the following, whether or not such
Guarantor has notice or knowledge thereof:

(i) any change in the time, manner or place of payment of, or in any other term
of, any Guaranteed Obligations or any guaranty or other liability in respect
thereof, or any amendment, modification or supplement to, restatement of, or
consent to any rescission or waiver of or departure from, any provisions of the
Credit Agreement, any other Loan Document or any agreement or instrument
delivered pursuant to any of the foregoing;

(ii) the invalidity or unenforceability of any Guaranteed Obligations, any
guaranty or other liability in respect thereof or any provisions of the Credit
Agreement, any other Loan Document or any agreement or instrument delivered
pursuant to any of the foregoing;

(iii) the addition or release of Guarantors hereunder or the taking, acceptance
or release of other guarantees of any Guaranteed Obligations or for any guaranty
or other liability in respect thereof;

(iv) any discharge, modification, settlement, compromise or other action in
respect of any Guaranteed Obligations or any guaranty or other liability in
respect thereof, including any acceptance or refusal of any offer or performance
with respect to the same or the subordination of the same to the payment of any
other obligations;

(v) any agreement not to pursue or enforce or any failure to pursue or enforce
(whether voluntarily or involuntarily as a result of operation of law, court
order or otherwise) any right or remedy in respect of any Guaranteed
Obligations, any guaranty or other liability in respect thereof;

(vi) the exercise of any right or remedy available under the Loan Documents, at
law, in equity or otherwise in respect of any Guaranteed Obligations or for any
guaranty or other liability in respect thereof, in any order and by any manner
thereby permitted;

(vii) any bankruptcy, reorganization, arrangement, liquidation, insolvency,
dissolution, termination, reorganization or like change in the corporate
structure or existence of the Company or any other Person directly or indirectly
liable for any Guaranteed Obligations; or

(viii) any other circumstance that might otherwise constitute a legal or
equitable discharge of, or a defense, set-off or counterclaim available to, the
Company, any Guarantor or a surety or guarantor generally, other than the
occurrence of all of the following: (x) the payment in full of the Total
Obligations, (y) the termination of the Commitments and the termination or
expiration of all Letters of Credit under the Credit Agreement, and (z) the
termination of, and settlement of all obligations of the Company under, each
Hedging Agreement to which the Company and any Bank are parties (the events in
clauses (x), (y) and (z) above, collectively, the “Termination Requirements”).

 

3



--------------------------------------------------------------------------------

3. Certain Waivers. Each Guarantor hereby knowingly, voluntarily and expressly
waives:

(i) presentment, demand for payment, demand for performance, protest and notice
of any other kind, including, without limitation, notice of nonpayment or other
nonperformance (including notice of default under any Loan Document with respect
to any Guaranteed Obligations), protest, dishonor, acceptance hereof, extension
of additional credit to the Company and of any of the matters referred to in
Section 2 hereof and of any rights to consent thereto;

(ii) any right or defense based on or arising by reason of any right or defense
of the Company or any other Person, including, without limitation, any defense
based on or arising from a lack of authority or other disability of the Company
or any other Person, the invalidity or unenforceability of any Guaranteed
Obligations or any Loan Document or other agreement or instrument delivered
pursuant thereto, or the cessation of the liability of the Company for any
reason other than the satisfaction of the Termination Requirements;

(iii) any defense based on any Guaranteed Party’s acts or omissions in the
administration of the Guaranteed Obligations, any guaranty or other liability in
respect thereof or other security for any of the foregoing;

(iv) any right to assert against any Guaranteed Party, as a defense,
counterclaim, crossclaim or set-off, any defense, counterclaim, claim, right of
recoupment or set-off that it may at any time have against any Guaranteed Party
(including, without limitation, failure of consideration, statute of
limitations, payment, accord and satisfaction and usury), other than compulsory
counterclaims; and

(v) any defense based on or afforded by any applicable law that limits the
liability of or exonerates guarantors or sureties or that may in any other way
conflict with the terms of this Guaranty.

4. Waiver of Subrogation; Subordination. Until all of the Obligations have been
paid in full, each Guarantor hereby knowingly, voluntarily and expressly waives
all claims and rights that it may have against the Company at any time as a
result of any payment made under or in connection with this Guaranty or the
performance or enforcement hereof, including all rights of subrogation to the
rights of any of the Guaranteed Parties against the Company, all rights of
indemnity, contribution or reimbursement against the Company, all rights to
enforce any remedies of any Guaranteed Party against the Company, in each case
whether such claims or rights arise by contract, statute (including without
limitation the Bankruptcy Code), common law or otherwise. Each Guarantor agrees
that all indebtedness and other obligations, whether now or hereafter existing,
of the Company or any other Subsidiary of the Company to such Guarantor,
including, without limitation, any such indebtedness in any proceeding under the
Bankruptcy Code and any intercompany receivables, together with any interest
thereon, shall be, and hereby are, subordinated and made junior in right of
payment to the Total Obligations. Each Guarantor further agrees that if any
amount shall be paid to or any distribution received by any Guarantor (i) on
account of any such indebtedness at any time after the occurrence and during the
continuance of an Event of Default hereunder or under the Credit Agreement, or
(ii) on account of any such rights of subrogation, indemnity, contribution or
reimbursement at any time prior to the satisfaction of the Termination
Requirements, such amount or distribution shall be deemed to have been received
and to be held in trust for the benefit of the Guaranteed Parties, and shall
forthwith be delivered to the Agent in the form received (with any necessary
endorsements in the case of written instruments), to be applied against the
Guaranteed Obligations, whether or not matured, in accordance with the terms of
the applicable Loan Documents and without in any way discharging, limiting or
otherwise affecting the liability of such

 

4



--------------------------------------------------------------------------------

Guarantor under any other provision of this Guaranty. Additionally, in the event
the Company or any Subsidiary of the Company becomes a “debtor” within the
meaning of the Bankruptcy Code, the Agent shall be entitled, at its option, on
behalf of the Guaranteed Parties and as attorney-in-fact for each Guarantor, and
is hereby authorized and appointed by each Guarantor, to file proofs of claim on
behalf of each relevant Guarantor and vote the rights of each such Guarantor in
any plan of reorganization, and to demand, sue for, collect and receive every
payment and distribution on any indebtedness of the Company or such Subsidiary
to any Guarantor in any such proceeding, each Guarantor hereby assigning to the
Agent all of its rights in respect of any such claim, including the right to
receive payments and distributions in respect thereof.

5. Representations and Warranties. Each Guarantor hereby represents and warrants
to the Guaranteed Parties as follows:

(a) Such Guarantor (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization and (b) has
the full power and authority to execute, deliver and perform this Guaranty, to
own and hold its property and to engage in its business as presently conducted.

(b) Such Guarantor has taken all necessary corporate or limited liability
company action to execute, deliver and perform this Guaranty. This Guaranty
constitutes, the legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally or by
general equitable principles.

(c) The execution, delivery and performance by such Guarantor of this Guaranty,
and compliance by it with the terms hereof and thereof, do not and will not
(i) violate any provision of its articles or certificate of incorporation or
bylaws, (ii) contravene any Requirement of Law applicable to it, (iii) conflict
with, result in a breach of or constitute (with notice, lapse of time or both) a
default under any indenture, loan agreement, mortgage, deed of trust, lease or
other agreement or instrument to which it is a party, by which it or any of its
properties is bound or to which it is subject, or (iv) result in or require the
creation or imposition of any Lien upon any of its properties, except to the
extent that the failure of any of the foregoing to be true could not be
reasonably expected to have a Material Adverse Effect.

(d) No consent, approval, authorization or other action by, notice to, or
registration or filing with, any Governmental Authority is or will be required
as a condition to or otherwise in connection with the due execution, delivery
and performance by such Guarantor of this Guaranty or the legality, validity or
enforceability hereof.

(e) There are no actions, investigations, suits or proceedings pending or, to
the knowledge of such Guarantor, threatened, at law, in equity or in
arbitration, before any court, other Governmental Authority or other Person,
(i) against or affecting such Guarantor or any of its properties that would be
reasonably likely to have a Material Adverse Effect or (ii) with respect to this
Guaranty.

(f) Such Guarantor has been provided with a true and complete copy of the
executed Credit Agreement, as in effect as of the date it became a party hereto,
and its principal officers are familiar with the contents thereof, particularly
insofar as the contents thereof relate or apply to such Guarantor.

(g) This Guaranty shall be a Loan Document and shall inure to the benefit of and
be enforceable by each Guaranteed Party and its successors and assigns.

 

5



--------------------------------------------------------------------------------

6. Events of Default. An Event of Default shall exist upon the occurrence of any
Event of Default as defined in the Credit Agreement (each an “Event of
Default”).

7. Financial Condition of the Company. Each Guarantor represents that it has
knowledge of the Company’s financial condition and affairs and that it has
adequate means to obtain from the Company on an ongoing basis information
relating thereto and to the Company’s ability to pay and perform the Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect with respect to such
Guarantor. Each Guarantor agrees that the Guaranteed Parties shall have no
obligation to investigate the financial condition or affairs of the Company for
the benefit of any Guarantor nor to advise any Guarantor of any fact respecting,
or any change in, the financial condition or affairs of the Company that might
become known to any Guaranteed Party at any time, whether or not such Guaranteed
Party knows or believes or has reason to know or believe that any such fact or
change is unknown to any Guarantor, or might (or does) materially increase the
risk of any Guarantor as guarantor, or might (or would) affect the willingness
of any Guarantor to continue as a guarantor of the Guaranteed Obligations.

8. Payments; Application; Set-Off. (a) Each Guarantor agrees that, upon the
failure of the Company to pay any Guaranteed Obligations when and as the same
shall become due (whether at the stated maturity, by acceleration or otherwise),
and without limitation of any other right or remedy that any Guaranteed Party
may have at law, in equity or otherwise against such Guarantor, such Guarantor
will, subject to the provisions of Section 1(b), forthwith pay or cause to be
paid to the Agent, for the benefit of the Guaranteed Parties, an amount equal to
the amount of the Guaranteed Obligations then due and owing as aforesaid.

(b) All payments made by each Guarantor hereunder will be made in Dollars to the
Agent, without set-off, counterclaim or other defense and, in accordance with
Section 3.8 of the Credit Agreement, each Guarantor hereby agreeing to comply
with and be bound by the provisions of Section 3.8 of the Credit Agreement in
respect of all payments made by it hereunder and the provisions of which Section
are hereby incorporated into and made a part of this Guaranty by this reference
as if set forth herein at length.

(c) All payments made hereunder shall be applied upon receipt in the manner set
forth in Section 3.2 of the Credit Agreement.

(d) For purposes of applying amounts in accordance with this Section, the Agent
shall be entitled to rely upon any Guaranteed Party that has entered into a
Hedging Agreement with the Company for a determination (which such Guaranteed
Party agrees to provide or cause to be provided upon request of the Agent) of
the outstanding Guaranteed Obligations owed to such Guaranteed Party under any
such Hedging Agreement. Unless it has actual knowledge (including by way of
written notice from any such Guaranteed Party) to the contrary, the Agent, in
acting hereunder, shall be entitled to assume that no Hedging Agreements or
Obligations in respect thereof are in existence between any Guaranteed Party and
the Company.

(e) The Guarantors shall remain jointly and severally liable to the extent of
any deficiency between the amount of all payments made hereunder and the
aggregate amount of the Total Obligations.

(f) In addition to all other rights and remedies available under the Loan
Documents or applicable law or otherwise, upon and at any time after the
occurrence and during the continuance of any Event of Default, each Guaranteed
Party may, and is hereby authorized by each Guarantor, at any such time and from
time to time, to the fullest extent permitted by applicable law, without
presentment,

 

6



--------------------------------------------------------------------------------

demand, protest or other notice of any kind, all of which are hereby knowingly
and expressly waived by each Guarantor, to set off and to apply any and all
deposits (general or special, time or demand, provisional or final) and any
other property at any time held (including at any branches or agencies, wherever
located), and any other indebtedness at any time owing, by such Guaranteed Party
to or for the credit or the account of such Guarantor against any or all of the
obligations of such Guarantor to such Guaranteed Party hereunder now or
hereafter existing. Each Guaranteed Party agrees to notify any affected
Guarantor promptly after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

9. No Waiver. The rights and remedies of the Guaranteed Parties expressly set
forth in this Guaranty and the other Loan Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between any of the Guarantors and the
Guaranteed Parties or their agents or employees shall be effective to amend,
modify or discharge any provision of this Guaranty or any other Loan Document or
to constitute a waiver of any Default or Event of Default. No notice to or
demand upon any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Guaranteed Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.

10. Enforcement. The Guaranteed Parties agree that, except as provided in
Section 8(f), this Guaranty may be enforced only by the Agent, acting upon the
instructions or with the consent of the Banks as provided for in the Credit
Agreement, and that no Guaranteed Party shall have any right individually to
enforce or seek to enforce this Guaranty. The obligations of each Guarantor
hereunder are independent of the Guaranteed Obligations, and a separate action
or actions may be brought against each Guarantor whether or not action is
brought against the Company or any other Guarantor and whether or not the
Company or any other Guarantor is joined in any such action. Each Guarantor
agrees that to the extent all or part of any payment of the Guaranteed
Obligations made by any Person is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid by or on behalf
of any Guaranteed Party to a trustee, receiver or any other party under any
insolvency laws (the amount of any such payment, a “Reclaimed Amount”), then, to
the extent of such Reclaimed Amount, this Guaranty shall continue in full force
and effect or be revived and reinstated, as the case may be, as to the
Guaranteed Obligations intended to be satisfied as if such payment had not been
received; and each Guarantor acknowledges that the term “Guaranteed Obligations”
includes all Reclaimed Amounts that may arise from time to time.

11. Amendments, Waivers, etc. No amendment, modification, waiver, discharge or
termination of, or consent to any departure by any Guarantor from, any provision
of this Guaranty, shall be effective unless in a writing signed by the
Guarantors, the Agent and such of the Banks as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

12. Addition, Release of Guarantors. Each Guarantor recognizes that the
provisions of the Credit Agreement require Persons that become Significant
Subsidiaries of the Company and that are not already parties hereto to become
Guarantors hereunder by executing a Guarantor Accession in the form attached
hereto as Exhibit A (the “Guarantor Accession”), and agrees that its obligations
hereunder shall not be discharged, limited or otherwise affected by reason of
the same, or by reason of the Agent’s

 

7



--------------------------------------------------------------------------------

actions in effecting the same or in releasing any Guarantor hereunder, in each
case without the necessity of giving notice to or obtaining the consent of any
other Guarantor.

13. Continuing Guaranty; Term; Successors and Assigns; Assignment; Survival.
This Guaranty is a continuing guaranty and covers all of the Guaranteed
Obligations as the same may arise and be outstanding at any time and from time
to time from and after the date hereof, and shall (i) remain in full force and
effect until satisfaction of all of the Termination Requirements, (ii) be
binding upon and enforceable against each Guarantor and its successors and
assigns (provided, however, that no Guarantor may sell, assign or transfer any
of its rights, interests, duties or obligations hereunder without the prior
written consent of the Banks) and (iii) inure to the benefit of and be
enforceable by each Guaranteed Party and its successors and assigns. Without
limiting the generality of clause (iii) above, any Guaranteed Party may, in
accordance with the provisions of the Credit Agreement, assign all or a portion
of the Guaranteed Obligations held by it (including by the sale of
participations), whereupon each Person that becomes the holder of any such
Guaranteed Obligations shall (except as may be otherwise agreed between such
Guaranteed Party and such Person) have and may exercise all of the rights and
benefits in respect thereof granted to such Guaranteed Party under this Guaranty
or otherwise. Each Guarantor hereby irrevocably waives notice of and consents in
advance to the assignment as provided above from time to time by any Guaranteed
Party of all or any portion of the Guaranteed Obligations held by it and of the
corresponding rights and interests of such Guaranteed Party hereunder in
connection therewith. All representations, warranties, covenants and agreements
herein shall survive the execution and delivery of this Guaranty and any
Guarantor Accession.

14. Governing Law; Consent to Jurisdiction; Appointment of Company as
Representative, Process Agent, Attorney-in-Fact. (a) THIS GUARANTY SHALL BE
DEEMED TO BE A CONTRACT UNDER THE LAWS OF THE STATE OF NORTH CAROLINA AND SHALL
FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NORTH CAROLINA, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OR CHOICE
OF LAW. THE GUARANTOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS GUARANTY
OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NORTH CAROLINA OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT.

(b) NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY GUARANTEED PARTY TO
BRING ANY ACTION OR PROCEEDING AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION.

15. Waiver of Jury Trial. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS
HEREOF, EACH GUARANTEED PARTY, HEREBY WAIVES, TO THE GREATEST EXTENT PERMITTED
BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OF THE OTHER
LOAN DOCUMENTS, OR ANY PROCEEDING TO WHICH ANY GUARANTEED PARTY OR SUCH
GUARANTOR IS A PARTY, INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF, OR IN
CONNECTION WITH ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF ANY GUARANTEED PARTY OR SUCH GUARANTOR.

16. Notices. All notices and other communications provided for hereunder shall
be in writing (including telegraphic, telex, facsimile transmission or cable
communication) and mailed,

 

8



--------------------------------------------------------------------------------

telegraphed, telexed, telecopied, cabled or delivered (a) if to any Guarantor,
in care of the Company and at the Company’s address for notices set forth in the
Credit Agreement and (b) if to any Guaranteed Party, at its address for notices
set forth on Schedule 11.5 of the Credit Agreement; or to such other address as
any of the Persons listed above may designate for itself by like notice to the
other Persons listed above; and in each case, with copies to such other Persons
as may be specified under the provisions of the Credit Agreement. All such
notices and communications shall be deemed to have been given (i) if mailed as
provided above by any method other than overnight delivery service, on the third
Business Day after deposit in the mails, (ii) if mailed by overnight delivery
service, telegraphed, telexed, telecopied or cabled, when delivered for
overnight delivery, delivered to the telegraph company, confirmed by telex
answerback, transmitted by telecopier or delivered to the cable company,
respectively, or (iii) if delivered by hand, upon delivery; provided that
notices and communications to the Agent shall not be effective until received by
the Agent.

17. Severability. To the extent any provision of this Guaranty is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Guaranty in any
jurisdiction.

18. Construction. The headings of the various sections and subsections of this
Guaranty have been inserted for convenience only and shall not in any way affect
the meaning or construction of any of the provisions hereof. Unless the context
otherwise requires, words in the singular include the plural and words in the
plural include the singular.

19. Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. This Guaranty shall
become effective, as to any Guarantor, upon the execution and delivery by such
Guarantor of a counterpart hereof or a Guarantor Accession.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its duly authorized officers as of the date first above written.

 

73 MEDICAL BUILDING, LLC,

a Connecticut limited liability company

By:  

 

Name:  

 

Title:  

 

CYPRESSWOOD INVESTMENTS, L.P.,

a Georgia Limited Partnership

By:   Universal Health Realty Income Trust,
its general partner By:  

 

Name:  

 

Title:  

 

Accepted and agreed to:

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent for the Banks

By:  

 

Name:  

 

Title:  

 

 

10



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTOR ACCESSION

THIS GUARANTOR ACCESSION (this “Accession”), dated as of                     ,
    , is executed and delivered by [NAME OF NEW GUARANTOR], a
                     [corporation][limited liability company] (the “Subsidiary
Guarantor”), pursuant to the Subsidiary Guaranty referred to hereinbelow.

Reference is made to the Credit Agreement, dated as of January     , 2007, among
Universal Health Realty Income Trust, a real estate investment trust organized
under the laws of the State of Maryland (the “Company”), the Banks party
thereto, and the Agent (as amended, modified or supplemented from time to time,
the “Credit Agreement”). In connection with and as a condition to the Banks’
entering into the Credit Agreement and making the initial and continued
extensions of credit to the Company thereunder, the Subsidiary Guarantor and
certain of its subsidiaries have executed and delivered a Subsidiary Guaranty,
dated as of January     , 2007 (as amended, modified or supplemented from time
to time, the “Subsidiary Guaranty”), pursuant to which such subsidiaries have
guaranteed the payment in full of the obligations of the Company under the
Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement). Capitalized terms used herein without definition shall have the
meanings given to them in the Subsidiary Guaranty.

The Company has agreed under Section 7.33 of the Credit Agreement to cause
certain of its future subsidiaries to become parties to the Subsidiary Guaranty
as guarantors thereunder. The Subsidiary Guarantor is a subsidiary of the
Company. The Subsidiary Guarantor will obtain benefits as a result of the
continued extension of credit to the Company under the Credit Agreement, which
benefits are hereby acknowledged, and, accordingly, desire to execute and
deliver this Accession. Therefore, in consideration of the foregoing and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Banks to continue to extend credit to the
Company under the Credit Agreement, the Subsidiary Guarantor hereby agrees as
follows:

1. The Subsidiary Guarantor hereby joins in and agrees to be bound by each and
all of the provisions of the Subsidiary Guaranty as a Guarantor thereunder. In
furtherance (and without limitation) of the foregoing, pursuant to Section 1 of
the Subsidiary Guaranty, the Subsidiary Guarantor hereby irrevocably, absolutely
and unconditionally, and jointly and severally with each other Guarantor,
guarantees to the Guaranteed Parties the full and prompt payment, at any time
and from time to time as and when due (whether at the stated maturity, by
acceleration or otherwise), of all of the Guaranteed Obligations, and agrees to
pay or reimburse upon demand all Other Obligations, all on the terms and subject
to the conditions set forth in the Subsidiary Guaranty.

2. The Subsidiary Guarantor hereby represents and warrants that after giving
effect to this Accession, each representation and warranty contained in
Section 5 of the Subsidiary Guaranty is true and correct with respect to the
Subsidiary Guarantor as of the date hereof, as if such representations and
warranties were set forth at length herein.

3. This Accession shall be a Loan Document (within the meaning of such term
under the Credit Agreement), shall be binding upon and enforceable against the
Subsidiary Guarantor and its successors and assigns, and shall inure to the
benefit of and be enforceable by each Guaranteed Party and its successors and
assigns. This Accession and its attachments are hereby incorporated into the
Subsidiary Guaranty and made a part thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary Guarantor has caused this Accession to be
executed under seal by its duly authorized officer as of the date first above
written.

 

[NAME OF NEW GUARANTOR] By:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT 2.2

[FORM OF]

NOTICE OF BORROWING

[Date]

Wachovia Bank, National Association, as Agent

under the Credit Agreement referred to below

One Wachovia Center, TW-10

301 South College Street

Charlotte, North Carolina 28288-0680

Attn: Syndication Agency Services

Ladies and Gentlemen:

Pursuant to Section 2.2 and/or Section 2.14 of the Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of January     , 2007 among UNIVERSAL HEALTH REALTY INCOME TRUST, a
real estate investment trust organized under the laws of Maryland (the
“Company”), the banks and other financial institutions from time to time party
thereto (the “Banks”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent for the
Banks, the Company hereby requests the following:

 

I. Revolving Loans to be made on [date] as follows (the “Proposed Borrowing”):

 

(1)

  

Total Amount of Revolving Loans

   $                 

(2)

  

Amount of (1) to be allocated to LIBO Rate Loans

   $                 

(3)

  

Amount of (1) to be allocated to Base Rate Loans

   $                 

(4)

   Interest Periods and amounts to be allocated thereto in respect of LIBO Rate
Loans
(amounts must total (2)):      

(i)

  

one month

   $                    

(ii)

  

two months

   $                    

(iii)

  

three months

   $                    

(iv)

  

six months

   $                    

(v)

  

nine months

   $                    

(vi)

  

twelve months

   $                       

Total LIBO Rate Loans

   $                 



--------------------------------------------------------------------------------

NOTE:    BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO LIBO RATE
LOANS $100,000 AND $100,000 INCREMENTS IN EXCESS THEREOF AND (B) WITH RESPECT TO
BASE RATE LOANS, $100,000 AND $100,000 INCREMENTS IN EXCESS THEREOF.

 

II. Swingline Loans to be made on [date] as follows:

 

(1)   

Total Amount of Swingline Loans

   $                         NOTE:       SWINGLINE LOAN BORROWINGS MUST BE IN
MINIMUM AMOUNTS OF $100,000 AND IN INTEGRAL AMOUNTS OF $100,000 IN EXCESS
THEREOF.   

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:

(A) the applicable representations and warranties contained in the Credit
Agreement and in the other Loan Documents are and will be true and correct in
all material respects, both before and after giving effect to the Proposed
Borrowing and to the application of the proceeds thereof, with the same effect
as though such representations and warranties had been made on and as of the
date of such Proposed Borrowing (it being understood that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date);
and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

Very truly yours,

UNIVERSAL HEALTH REALTY INCOME TRUST

a Maryland real estate investment trust

By:  

 

Name:  

 

Title:  

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT 2.5(a)

[FORM OF]

REVOLVING NOTE

January     , 2007

FOR VALUE RECEIVED, the undersigned, UNIVERSAL HEALTH REALTY INCOME TRUST, a
real estate investment trust organized under the laws of Maryland (the
“Company”) hereby unconditionally promises to pay, on the Maturity Date (as
defined in the Credit Agreement referred to below), to the order of
                     (the “Bank”) at the office of Wachovia Bank, National
Association located at One Wachovia Center, 301 South College Street, 5th Floor,
Charlotte, North Carolina 28288, in lawful money of the United States of America
and in immediately available funds, the aggregate unpaid principal amount of all
Revolving Loans made by the Bank to the undersigned pursuant to Section 2.2 of
the Credit Agreement referred to below. The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof and,
to the extent permitted by law and when required by the Credit Agreement,
accrued interest owing hereunder from time to time from the date hereof until
payment in full of the principal amount hereof and accrued interest hereon, at
the rates and on the dates set forth in the Credit Agreement.

The holder of this Note is authorized to endorse the date and amount of each
Revolving Loan pursuant to Section 2.2 of the Credit Agreement and each payment
of principal and interest with respect thereto and its character as a LIBO Rate
Loan or a Base Rate Loan on Schedule I annexed hereto and made a part hereof, or
on a continuation thereof which shall be attached hereto and made a part hereof,
which endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed; provided, however, that the failure to make any such
endorsement shall not affect the obligations of the undersigned under this Note.

This Note is one of the Notes referred to in the Credit Agreement dated as of
the date hereof among the Company, the Bank, the other banks and financial
institutions from time to time parties thereto and Wachovia Bank, National
Association, as Agent (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), and is entitled to the benefits thereof. Terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
In the event this Note is not paid when due at any stated or accelerated
maturity, the Company agrees to pay, in addition to principal and interest, all
costs of collection, including reasonable attorneys’ fees.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.



--------------------------------------------------------------------------------

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of North Carolina.

 

UNIVERSAL HEALTH REALTY INCOME TRUST, a Maryland real estate investment trust
By:     Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

to

Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount

of

Loan

 

Type

of

Loan1

 

Interest

Rate

 

Interest

Period

 

Maturity

Date

 

Principal

Paid

or

Converted

 

Principal
Balance

 

Notation
Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                       

 

 

1

The type of Loan may be represented by “L” for LIBO Rate Loans or “BR” for Base
Rate Loans.



--------------------------------------------------------------------------------

EXHIBIT 2.14(D)

[FORM OF]

SWINGLINE NOTE

FOR VALUE RECEIVED, the undersigned, UNIVERSAL HEALTH REALTY INCOME TRUST, a
real estate investment trust organized under the laws of Maryland (the
“Company”) hereby unconditionally promises to pay, on the Maturity Date (as
defined in the Credit Agreement referred to below), to the order of
                     (the “Bank”) at the office of Wachovia Bank, National
Association located at One Wachovia Center, 301 South College Street, 5th Floor,
Charlotte, North Carolina 28288, in lawful money of the United States of America
and in immediately available funds, the aggregate unpaid principal amount of all
Swingline Loans made by the Bank to the undersigned pursuant to Section 2.14 of
the Credit Agreement referred to below. The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof and,
to the extent permitted by law and when required by the Credit Agreement,
accrued interest owing hereunder from time to time from the date hereof until
payment in full of the principal amount hereof and accrued interest hereon, at
the rates and on the dates set forth in the Credit Agreement.

The holder of this Note is authorized to endorse the date and amount of each
Swingline Loan made pursuant to Section 2.14 of the Credit Agreement and each
payment of principal and interest with respect thereto on Schedule 1 annexed
hereto and made a part hereof, or on a continuation thereof which shall be
attached hereto and made a part hereof, which endorsement shall constitute prima
facie evidence of the accuracy of the information endorsed (absent error);
provided, however, that the failure to make any such endorsement shall not
affect the obligations of the undersigned under this Note.

This Note is one of the Notes referred to in the Credit Agreement dated as of
the date hereof among the Company, the Bank, the other banks and financial
institutions from time to time parties thereto and Wachovia Bank, National
Association, as Agent (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), and is entitled to the benefits thereof. Terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
In the event this Note is not paid when due at any stated or accelerated
maturity, the Company agrees to pay, in addition to principal and interest, all
costs of collection, including reasonable documented attorneys’ fees.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.



--------------------------------------------------------------------------------

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of North Carolina.

 

UNIVERSAL HEALTH REALTY INCOME TRUST, a Maryland real estate investment trust
By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

to

Swingline Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount

of

Loan

 

Type

of

Loan

 

Interest

Rate

 

Principal

Paid

 

Principal

Balance

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                       



--------------------------------------------------------------------------------

EXHIBIT 2.6

[FORM OF]

NEW COMMITMENT AGREEMENT

Reference is made to the Credit Agreement dated as of January     , 2007 (as
amended, restated or otherwise modified, the “Credit Agreement”) by and among
UNIVERSAL HEALTH REALTY INCOME TRUST, a real estate investment trust organized
under the laws of Maryland (the “Company”), the Banks party thereto and Wachovia
Bank, National Association, as administrative agent for the Banks (in such
capacity, the “Agent”). All of the defined terms in the Credit Agreement are
incorporated herein by reference.

1. Effective as of the Effective Date set forth below, the undersigned Bank
hereby confirms its Commitment, in the aggregate principal amount set forth
below, to make Loans in accordance with the provisions of Article II of the
Credit Agreement. If the undersigned Bank is already a Bank under the Credit
Agreement, such Bank acknowledges and agrees that such Commitment is in addition
to any existing Commitment of such Bank under the Credit Agreement. If the
undersigned Bank is not already a Bank under the Credit Agreement, such Bank
hereby acknowledges, agrees and confirms that, by its execution of this New
Commitment Agreement, such Bank acknowledges and agrees that it will, as of the
Effective Date, be a party to the Credit Agreement and be bound by the
provisions of the Credit Agreement and, to the extent of its such Commitment,
have the rights and obligations of a Bank thereunder.

2. This New Commitment Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.

Amount of such Commitment: $                    

Effective Date of such Commitment:                     ,             

 

The terms set forth above are hereby agreed to: [Bank]   By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

CONSENTED TO (as required by the Credit Agreement):

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Agent

By:  

 

Name:  

 

Title:  

 

 

UNIVERSAL HEALTH REALTY INCOME TRUST a Maryland real estate investment trust By:
 

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.10

NOTICE OF PREPAYMENT

Dated as of:                     

Wachovia Bank, National Association,

as Agent

201 South College Street, CP-8

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you by Universal Health
Realty Income Trust (the “Company”), in connection with Section 2.10(a) of the
Credit Agreement dated as of January     , 2007 (as amended, restated or
otherwise modified, the “Credit Agreement”) by and among the Company, the Banks
from time to time party thereto, and Wachovia Bank, National Association, as
administrative agent (the “Agent”).

1. The Company hereby provides notice to the Agent that it shall repay the
following [Base Rate Loans] [LIBO Rate Loans] [Swingline Loans] in an amount
equal to                     .

2. The Company shall repay the above-referenced Loans on the following Business
Day:                     . (Complete with a Business Day at least one
(1) Business Day subsequent to the date of this Notice of Prepayment with
respect to any Base Rate Loan and three (3) Business Days subsequent to the date
of this Notice of Prepayment with respect to any LIBO Rate Loan).

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment this
     day of             ,         .

 

UNIVERSAL HEALTH REALTY INCOME TRUST

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.13

[FORM OF]

NOTICE OF CONVERSION/EXTENSION]

[Date]

Wachovia Bank, National Association, as Agent

under the Credit Agreement referred to below

One Wachovia Center, TW-10

301 South College Street

Charlotte, North Carolina 28288-0680

Attn: Syndication Agency Services

Ladies and Gentlemen:

Pursuant to Section 2.13 of the Credit Agreement dated as of January     , 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among UNIVERSAL HEALTH REALTY INCOME TRUST, a real estate investment
trust organized under the laws of Maryland (the “Company”), the banks and other
financial institutions from time to time parties thereto (the “Banks”) and
Wachovia Bank, National Association, as Agent for the Banks, the Company hereby
requests conversion or extension of the following Revolving Loans be made on
[date] as follows (the “Proposed Conversion/Extension”):

 

(1)       Total Amount of Revolving Loans to be converted/extended  
$                     (2)       Amount of (1) to be allocated to LIBO Rate Loans
  $                     (3)       Amount of (l) to be allocated to Base Rate
Loans   $                     (4)       Interest Periods and amounts to be
allocated thereto in respect of LIBO Rate Loans (amounts must total (2)):    
(i)        one month   $                       (ii)       two months  
$                       (iii)     three months   $                       (iv)   
  six months   $                       (v)       nine months  
$                       (vi)      twelve months   $                        
Total LIBO Rate Loans   $                    



--------------------------------------------------------------------------------

 

NOTE:   BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO LIBO RATE
LOANS, $100,000 and $100,000 INCREMENTS IN EXCESS THEREOF AND (B) WITH RESPECT
TO BASE RATE LOANS $100,000 AND $100,000 INCREMENTS IN EXCESS THEREOF.

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

The undersigned hereby certifies as of the date hereof and on the-date of the
Proposed Conversion/Extension that no Default or Event of Default has occurred
and is continuing, or would result from such Proposed Conversion/Extension or
from the application of the proceeds thereof.

 

Very truly yours, UNIVERSAL HEALTH REALTY INCOME TRUST a Maryland real estate
investment trust By:     Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 5.1(b)

FORM OF OPINION OF COMPANY COUNSEL

January 19, 2007

Wachovia Bank, National Association, as Agent

and each of the Banks party to the

Credit Agreement referred to below

201 South College Street, CP-23

Charlotte, North Carolina 28288-0680

Ladies and Gentlemen:

I am General Counsel of Universal Health Realty Income Trust, a real estate
investment trust organized under the laws of Maryland (the “Company”), and have
served in such capacity in the negotiation, execution and delivery of that
certain Credit Agreement dated as of January 19, 2007 (the “Credit Agreement”)
among the Company, the several Banks from time to time party thereto, and
Wachovia Bank, National Association, as administrative agent and Issuing Bank
(the “Agent”); that certain Subsidiary Guaranty dated as of January 19, 2007
(the “Subsidiary Guaranty”) given by Cypresswood Investments, L.P. and 73
Medical Building, LLC (the “Guarantors”, and together with the Company, the
“Credit Parties”) to the Agent and the transactions contemplated thereby.

This opinion is being delivered pursuant to Section 5.1(b)(vi) of the Credit
Agreement. Capitalized terms used herein but not otherwise defined herein shall
have the respective meanings accorded such terms in the Credit Agreement.

In rendering this opinion, we have reviewed the following documents:

 

  (1) the Credit Agreement;

 

  (2) the Subsidiary Guaranty; and

 

  (3) each of the Notes.

The documents referenced in (1) through (3) above are collectively referred to
herein as the “Loan Documents.”

In rendering the opinions expressed below, we have examined the Loan Documents
and originals or copies, certified or otherwise identified to our satisfaction,
of such corporate records, agreements, documents and other instruments, and such
certificates or comparable documents of public officials and of officers and
representatives of the Credit Parties, and have made such inquiries of such
officers and representatives, as we have deemed relevant and necessary as a
basis for the opinions hereinafter set forth.

In making the examinations described above, we have assumed the genuineness of
all signatures (other than the signatures of the Credit Parties), the capacity
of natural persons, the authenticity of all documents submitted to me as
originals, the conformity to original documents of all documents submitted to me
as certified or photostatic copies and the authenticity of the originals of such
documents. We have also assumed the due authorization, execution and delivery of
the Loan Documents by all parties thereto (other than the Credit Parties) and
the binding effect of such documents on such parties.



--------------------------------------------------------------------------------

We have also examined originals or copies of the organizational documents, the
resolutions of the board of trustees or other managing entity, and certificates
of public officials concerning the legal existence, qualifications to do
business as a foreign entity or good standing of (i) the Company (which
organizational documents include the Declaration of Trust and the Bylaws) and
(ii) each Guarantor (which organizational documents include the Certificate of
Formation, Articles of Incorporation or Agreement of Limited Partnership or
Operating Agreement, as applicable).

Based upon the foregoing and subject to the qualifications stated herein, we are
of the opinion that:

1. The Company is a real estate investment trust duly organized, validly
existing and in good standing under the laws of the State of Maryland, and has
the requisite power and authority under the law of such State to own its
properties and conduct its business as now conducted or as presently
contemplated and is duly authorized to do business, and is in good standing as a
foreign business entity, in each jurisdiction in which its property or business
as presently conducted or contemplated makes such qualification necessary,
except where a failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.

2. Each of the Guarantors is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has the requisite power and
authority under the law of such State to conduct its business as now conducted
or as presently contemplated and is duly authorized to do business, and is in
good standing as a foreign business entity, in each jurisdiction in which its
property or business as presently conducted or contemplated makes such
qualification necessary, except where a failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect.

3. The execution, delivery and performance of the Loan Documents and the
transactions contemplated thereby (i) are within the authority of the Credit
Parties and have been duly authorized by all necessary proceedings, (ii) do not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which any Credit Party is subject or, to our
knowledge after due inquiry, any judgment, order, writ, injunction, license or
permit applicable to any Credit Party, (iii) do not conflict with or violate any
provision of the Declaration of Trust, articles of incorporation, articles of
formation, By-Laws or other organizational governing documents, as applicable,
of any Credit Party or violate, conflict with or cause an event of default under
any agreement or instrument known to us to which such Credit Party is a party or
by which it may be bound and (iv) do not result in or require the creation or
imposition of any Lien upon or with respect to the Credit Parties.

4. The agreements and obligations of the Credit Parties contained in the Loan
Documents to which each Credit Party is a party constitute the legal, valid and
binding obligations of such Credit Party enforceable against such Credit Party
in accordance with the terms and provisions thereof, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

5. The execution, delivery and performance by the Credit Parties of the Loan
Documents and the transactions contemplated thereby do not require any approval
or consent of, or filing or registration or qualification with, any governmental
agency, authority or third party.



--------------------------------------------------------------------------------

6. To the best of my knowledge, the Company is not in violation of any provision
of its Declaration of Trust, or its By-Laws, any agreement or instrument to
which it may be subject or by which it or any of its properties may be bound, or
any decree, order, judgment, statute, license, rule or regulation, including
without limitation, as it relates to the Company, the provisions of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder governing real
estate investment trusts, in a manner which could result in the imposition of
substantial penalties or materially and adversely affect the business, assets or
financial condition of the Company.

7. No Credit Party is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

8. To the best of my knowledge, there are no actions, suits, proceedings or
investigations of any kind pending or threatened against any Credit Party before
any court, tribunal or administrative agency or board which, if adversely
determined, might, in either case or in the aggregate, materially adversely
affect the properties, assets, financial condition or business of such Credit
Party or materially impair the right of such Credit Party to carry on business
substantially as now conducted or result in any substantial liability not
adequately covered by insurance or for which adequate reserves are not
maintained on the balance sheets of such Credit Party or which question the
validity of any of the Loan Documents or any actions taken or to be taken
pursuant thereto.

For purposes of expressing the opinions set forth herein, we have examined Title
8 of the Corporations and Associations Article of the Annotated Code of
Maryland, as amended, the laws of the Commonwealth of Pennsylvania and, to the
extent applicable, the federal laws of the United States of America. To the
extent the Loan Documents purport to be governed by the laws of the State of
North Carolina, we have assumed, with your permission, that the laws of the
State of North Carolina are identical in all respects to the laws of the
Commonwealth of Pennsylvania.

By rendering my opinions, we do not undertake to advise you of any changes in
law or facts which may occur after the date hereof.

This letter is furnished only to the Agent and the Banks and is solely for their
benefit in connection with the transactions contemplated by the Loan Documents;
provided, however, our opinion may be relied upon by any Purchasing Bank who
becomes a Bank under the Credit Agreement in compliance with Section 11.13(c) of
the Credit Agreement. This opinion is not to be used, circulated, quoted or
otherwise relied upon by any other person or entity or, for any other purpose,
without our prior written consent.

 

Sincerely yours, Bruce R. Gilbert General Counsel



--------------------------------------------------------------------------------

EXHIBIT 5.1(n)

UNIVERSAL HEALTH REALTY INCOME TRUST

SOLVENCY CERTIFICATE

Reference is made to that Credit Agreement dated as of January     , 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among UNIVERSAL HEALTH REALTY INCOME TRUST, a real estate investment
trust organized under the laws of Maryland (the “Company”), the banks and
financial institutions from time to time parties thereto (the “Banks”) and
Wachovia Bank, National Association, as Agent. All capitalized terms used herein
and not defined shall have the meanings provided in the Credit Agreement.

1. The undersigned certifies that he has made such investigation and inquiries
as to the financial condition of the Company and its Subsidiaries as he deems
necessary and prudent for the purpose of providing this Certificate. The
undersigned acknowledges that the Agent and the Banks are relying on the truth
and accuracy of this Certificate in connection with the making of Loans under
the Credit Agreement.

2. The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.

BASED ON AND SUBJECT TO THE FOREGOING and specifically upon such investigation
and inquiries and otherwise to his knowledge, the undersigned certifies that, as
of the date hereof, both before and after giving effect to the Loans:

A. The Company and its Subsidiaries taken as a whole are able to pay their debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business.

B. Neither the Company nor its Subsidiaries intend to, or believe that they
will, incur debts or liabilities beyond the ability of the Company and its
Subsidiaries taken as a whole to pay as such debts and liabilities mature in
their ordinary course.

C. Neither the Company nor its Subsidiaries are engaged in any business or
transaction, or are about to engage in any business or transaction, for which
the assets of the Company and its Subsidiaries taken as a whole would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Company and its Subsidiaries are engaged
or are to engage.

D. The present fair saleable value of the consolidated assets of the Company and
its Subsidiaries taken as a whole is not less than the amount that will be
required to pay the probable liability on the debts of the Company and its
Subsidiaries taken as a whole as they become absolute and matured.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate this      day
of January, 2007, in his capacity as the chief financial officer of the Company.

 

UNIVERSAL HEALTH REALTY INCOME

TRUST

By:  

 

Name:   Charles Boyle Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT 6.1(t)

FORM OF

PATRIOT ACT COMPLIANCE CERTIFICATE

 

TO:    Wachovia Bank, National Association, as Administrative Agent RE:   
Credit Agreement, dated as of January     , 2007 (as amended, restated or
otherwise modified, the “Credit Agreement”; capitalized terms used herein and
not defined shall have the meanings provided in the Credit Agreement), by and
among UNIVERSAL HEALTH REALTY INCOME TRUST, a real estate investment trust
organized under the laws of Maryland (the “Company”), the Banks party thereto
and Wachovia Bank, National Association, as administrative agent for the Banks
(in such capacity, the “Agent”). DATE:   

January     , 2007

 

 

 

I,                     , hereby certify that I am the duly elected, qualified
and acting                      of the Company and am authorized to execute this
certificate on behalf of the Company. Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

Solely in my capacity as                      of the Company, I hereby certify
on behalf of the Company that attached hereto on Exhibit A is true and complete
information, as requested by the Agent, on behalf of the Banks, for compliance
with the USA Patriot Act, Title III of Pub. L. l07-56, signed into law
October 26, 2001 (the “Patriot Act”), including, without limitation, the legal
name and address of the Company and the Guarantors and other information that
will allow the Agent or any Bank, as applicable, to identify the Company and the
Guarantors in accordance with the Patriot Act.

[Signature on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this      day of January, 2007.

 

UNIVERSAL HEALTH REALTY INCOME TRUST By:     Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A

 

   

Legal Name of the Company:

         State of Incorporation:          Address of Chief Executive Office:   
      Address of Principal Place of Business:     

 

   

Legal Name of the Guarantors:

        

States of Incorporation:

        

Address of Chief Executive Offices:

        

Address of Principal Places of Business:

    



--------------------------------------------------------------------------------

ATTACHMENT TO COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT 7.3 (d)

UNIVERSAL HEALTH REALTY INCOME TRUST

COMPLIANCE CERTIFICATE

This Certificate is delivered in accordance with the provisions of
Section 7.3(d) of that Credit Agreement, dated as of January      , 2007 (as
amended, modified and supplemented, the “Credit Agreement”) among Universal
Health Realty Income Trust, a real estate investment trust organized under the
laws of Maryland (the “Company”), the Banks identified therein, and Wachovia
Bank, National Association, as administrative agent (the “Agent”). Terms used
but not otherwise defined herein shall have the same meanings provided in the
Credit Agreement.

I, the undersigned, being the Vice President, Treasurer and Secretary of the
Company, hereby certify, in my official capacity and not in my individual
capacity, that to the best of my knowledge and belief:

(a) the financial statements fairly present the financial condition of the
parties covered by such financial statements in all material respects;

(b) during the period the Company has observed or performed all of its covenants
and other agreements in all material respects, and satisfied in all material
respects every material condition, contained in the Credit Agreement to be
observed, performed or satisfied by it;

(c) the undersigned has no actual knowledge of any Default or Event of Default
except as specified in the attached; and

(d) attached hereto are detailed calculations demonstrating compliance with the
financial covenants set out in Sections 7.5, 7.6, 7.7 and 7.8 of the Credit
Agreement.

This the      day of              2007.

 

UNIVERSAL HEALTH REALTY INCOME TRUST

By:

 

 

Name:   Cheryl K. Ramagano Title:   Vice President, Treasurer and Secretary



--------------------------------------------------------------------------------

EXHIBIT 11.13(c)

[FORM OF]

COMMITMENT TRANSFER SUPPLEMENT

This Commitment Transfer Supplement (the “Commitment Transfer Supplement”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the] [each] Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]1
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Commitment Transfer Supplement as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Commitment Transfer
Supplement, without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:                                                           
                                                  2.    Assignee[s]:   
                                                       
                                                     [for each Assignee,
indicate [Affiliate][Approved Fund] of [identify Lender] 3.    Borrower:   
Universal Health Realty Income Trust, a real estate investment trust organized
under the laws of Maryland. 4.    Administrative Agent:    Wachovia Bank,
National Association, as the administrative agent under the Credit Agreement.

 

 

1

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

5.    Credit Agreement:    The Credit Agreement dated as of January     , 2007
among Universal Health Realty Income Trust, a real estate investment trust
organized under the laws of Maryland, the Banks identified therein, and Wachovia
Bank, National Association, as Administrative Agent. 6.   
Assigned Interest [s]:   

Assignor[s]

  

Assignee[s]

   Facility
Assigned    Aggregate
Amount of
Commitment/
Loans for all
Lenders    Amount of
Commitment/
Loans Assigned    Percentage
Assigned of
Commitment/
Loans    CUSIP Number          $                $                %            
$                $                %             $                $            
   %   

[7.    Trade Date:                        ]2

Effective Date:                 , 20    .

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

2

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Commitment Transfer Supplement are hereby agreed to:

 

ASSIGNOR[S]

[NAME OF ASSIGNOR]

By:     Title:  



--------------------------------------------------------------------------------

ASSIGNEE[S]

[NAME OF ASSIGNEE]

By:     Title:  



--------------------------------------------------------------------------------

[Consented to and] Accepted:

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as

Administrative Agent

By:     Title:  



--------------------------------------------------------------------------------

[Consented to:]

 

UNIVERSAL HEALTH REALTY INCOME TRUST,

a real estate investment trust organized under the laws of Maryland

By     Title:  



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

COMMITMENT TRANSFER SUPPLEMENT

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Commitment Transfer Supplement and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Commitment Transfer Supplement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.13(b) and (c) of
the Credit Agreement (subject to such consents, if any, as may be required under
Section 11.13(c) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Bank thereunder, (iv) it is sophisticated with respect
to decisions to acquire assets of the type represented by the Assigned Interest
and either it, or the person exercising discretion in making its decision to
acquire the Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.3 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Commitment Transfer Supplement and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Commitment Transfer Supplement and to
purchase [the][such] Assigned Interest, and (vii) if it is a Bank that is not a
United States Person, attached to the Commitment Transfer Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Commitment Transfer Supplement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Commitment Transfer Supplement may be executed in
any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Commitment
Transfer Supplement by telecopy shall be effective as delivery of a manually
executed counterpart of this Commitment Transfer Supplement. This Commitment
Transfer Supplement shall be governed by, and construed in accordance with, the
law of the State of North Carolina.



--------------------------------------------------------------------------------

Schedule 1.1

EXISTING LETTERS OF CREDIT

 

Issuance
Number

   Sub#    Amount   

Beneficiary

   Issue Date    Expiration
Date

SM 211343

   554    $ 1,304,226.00    National Bank of Arizona    12/15/2004    5/23/2007

SM 211995

   562    $ 113,550.00   

The Lincoln National Life Insurance Company c/o Delaware

Investment Advisers

   1/25/2005    5/23/2007

SM 211997

   570    $ 500,000.00   

The Lincoln National Life Insurance Company c/o Delaware

Investment Advisers

   1/25/2005    5/23/2007

SM 212408

   588    $ 220,000.00   

The Lincoln National Life Insurance Company c/o Delaware

Investment Advisers

   2/23/2005    2/23/2007

SM 216047

   604    $ 901,200.00   

The Lincoln National Life Insurance Company c/o Delaware

Investment Advisors

   9/28/2005    5/23/2007

SM 221019

   612    $ 5,390,000.00    National Bank of Arizona    7/20/2006    5/23/2007

SM 221020

   620    $ 5,962,000.00    National Bank of Arizona    7/20/2006    5/23/2007

SM 221630

   638    $ 3,904,000.00    National Bank of Arizona    8/25/2006    5/23/2007



--------------------------------------------------------------------------------

Schedule 2.1(a)

BANKS; COMMITMENTS;

COMMITMENT PERCENTAGES

 

Lender

   Revolving
Committed
Amount    Revolving
Commitment
Percentage     LOC
Committed
Amount    LOC
Commitment
Percentage  

Wachovia Bank, National Association

   $ 20,000,000    20.000000000 %    $ 10,000,000    20.000000000 % 

Bank of America, N.A.

   $ 17,500,000    17.500000000 %    $ 8,750,000    17.500000000 % 

JPMorgan Chase Bank, N.A.

   $ 16,250,000    16.250000000 %    $ 8,125,000    16.250000000 % 

SunTrust Bank

   $ 16,250,000    16.250000000 %    $ 8,125,000    16.250000000 % 

ABN AMRO Bank N.V.

   $ 15,000,000    15.000000000 %    $ 7,500,000    15.000000000 % 

PNC Bank, National Association

   $ 10,000,000    10.000000000 %    $ 5,000,000    10.000000000 % 

Calyon New York Branch

   $ 5,000,000    5.000000000 %    $ 2,500,000    5.000000000 % 

Total:

   $ 100,000,000.00    100 %    $ 50,000,000.00    100 % 



--------------------------------------------------------------------------------

Schedule 2.1(a)

BANKS; COMMITMENTS;

COMMITMENT PERCENTAGES

 

Lender

   Revolving
Committed
Amount    Revolving
Commitment
Percentage     LOC
Committed
Amount    LOC
Commitment
Percentage  

Wachovia Bank, National Association

   $ 20,000,000    20.000000000 %    $ 10,000,000    20.000000000 % 

Bank of America, N.A.

   $ 17,500,000    17.500000000 %    $ 8,750,000    17.500000000 % 

JPMorgan Chase Bank, N.A.

   $ 16,250,000    16.250000000 %    $ 8,125,000    16.250000000 % 

SunTrust Bank

   $ 16,250,000    16.250000000 %    $ 8,125,000    16.250000000 % 

ABN AMRO Bank N.V.

   $ 15,000,000    15.000000000 %    $ 7,500,000    15.000000000 % 

PNC Bank, National Association

   $ 10,000,000    10.000000000 %    $ 5,000,000    10.000000000 % 

Calyon New York Branch

   $ 5,000,000    5.000000000 %    $ 2,500,000    5.000000000 % 

Total:

   $ 100,000,000.00    100 %    $ 50,000,000.00    100 % 



--------------------------------------------------------------------------------

Schedule 4.2(a)

SUBSIDIARIES*

73 Medical Building, LLC, a Connecticut Limited Liability Company

Cypresswood Investment, L.P., a Georgia Limited Partnership

 

* Sheffield Properties, L.L.C. was administratively dissolved in 2005. This
entity is in the process of being re-qualified to do business in Georgia and
once this process is completed, Sheffield Properties, L.L.C. will be considered
a Significant Subsidiary.



--------------------------------------------------------------------------------

Schedule 4.2(b)

Capital Structure

Number of common shares of beneficial interest issued and outstanding, $.01 par
value, as of October 31, 2006: 11,789,076

Number of common shares of beneficial interest authorized, $.01 par value:
95,000,000

Number of preferred shares of beneficial interest issued and outstanding, $.01
par value: 0

Number of preferred shares of beneficial interest authorized, $.01 par value:
5,000,000



--------------------------------------------------------------------------------

Schedule 4.6

TITLE TO PROPERTIES; LEASES

None



--------------------------------------------------------------------------------

Schedule 4.18

ENVIRONMENTAL MATTERS

None



--------------------------------------------------------------------------------

Schedule 4.25

MATERIAL CONTRACTS

Advisory Agreement between Universal Health Realty Income Trust

and UHS of Delaware, Inc. which is annually renewable.



--------------------------------------------------------------------------------

Schedule 4.26

INSURANCE

See attached.



--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

PROOF OF INSURANCE AT JANUARY 17, 2007

 

   

Type of F# Type of Insurance

   Property Limit
Policy Holder   Policy
Eff. Dates  

Insurance
Carrier

 

Policy #s

   

SOUTHERN CRESCENT I

81 Upper Riverside

Riverdale, GA

  MOB   Replacement Cost Property    $ 7,951,427   4/10/06-07   Fireman’s Fund  
$ 90 MXX 80856942  

SOUTHERN CRESCENT II

83 upper Riverside

Riverdale, GA

  MOB   Replacement Cost Property      5,176,535   4/10/06-07   Fireman’s Fund  
$ 90 MXX 80856942  

ORTHOPAEDICS SPECIALISTS OF NEVADA

701 S. Tonopah Drive

Las Vegas, NV

  MOB   Replacement Cost Property      2,089,650   4/10/06-07   Fireman’s Fund  
$ 90 MXX 80856942  

KELSEY SEYBOLD CLINIC

2755 W. Lake Houston

Kingwood, TX

  MOB   Replacement Cost Property      2,547,547   4/10/06-07   Fireman’s Fund  
$ 90 MXX 80856942  

PROFESSIONAL BUILDING

              

Building 1

  MOB   Replacement Cost Property      1,987,724   4/10/06-07   Fireman’s Fund  
$ 90 MXX 80856942  

Building 2

  MOB   Replacement Cost Property      1,352,111   4/10/06-07   Fireman’s Fund  
$ 90 MXX 80856942  

2815 W. Lake Houston

Kingwood, TX

              

CYPRESSWOOD

              

Building 1

  MOB   Replacement Cost Property      4,549,933   4/10/06-07   Fireman’s Fund  
$ 90 MXX 80856942  

Building 2

  MOB   Replacement Cost Property      1,529,893   4/10/06-07   Fireman’s Fund  
$ 90 MXX 80856942  

8111 Cypresswood

Spring, TX

              

FRESNO HERDNON BUILDING

  MOB   Replacement Cost Property      8,998,409   4/10/06-07   Fireman’s Fund  
$ 90 MXX 80856942  

7055 N. Fresno Street

Fresno, CA

         No Property Coverage on this Cert      

73 MEDICAL BUILDING

73 Sandpitt Road

Danoury, CT

  MOB   Replacement Cost Property      7,240,792   4/10/06-07   Fireman’s Fund  
$ 90 MXX 80856942  

SHEFIELD MEDICAL OFFICE BUILDING

  MOB   Replacement Cost Property      15,286,948   4/10/06-07   Fireman’s Fund
  $ 90 MXX 80856942                     

1938 Piedmont

Atlanta, GA

              

SUBTOTAL Firemand Fund POLICY

         $56,709,968.00                           

Liability coverage on Firemand Fund properties

    Ea. Occur. Liability      1,000,000   4/10/06-07   Fireman’s Fund   $ 90 MXX
80856942       Genl. Aggre. Liability      2,000,000   4/10/06-07   Fireman’s
Fund   $ 90 MXX 80856942       Umbrella      9,000,000   4/10/06-07   Fireman’s
Fund   $ 90 MXX 80856942   Per discussion with Ron Lamm of DiBuduo & DeFendis,
we have Business interuption built into the policy. We are covered for actual
loss sustained, with no financial dollar limit, and we are covered for up to a
12 month period. Building property damages insurances stated above are sublimits
only. Losses will be reimbursed at actual loss sustained.    

Suburban Properties, LLC

  MOB   Property      14,000,000   11/14/06-11/14/07   Lexington Ins. Co.et al  
1115680       Ea. Occur. Liability      10,000,000   11/14/06-11/14/07  
Lexington Ins. Co.et al   1115680       Genl. Aggre. Liability      2,000,000  
11/14/06-11/14/07   Lexington Ins. Co.et al   1115680  

HealthSouth /Tri-State

  Rehab   Property      50,000,000   11/30/06-11/30/07   United States Fire Ins
Co 2441888081, Continental Casualty Co RMP2068246186, Lexington Ins Co 7478273,
RSUI Indemnity NHD349590, American Guarantee Ins Co XPP937760803, Axis
Speciality Ins Co RAS729840-08, Arch Speciality Ins Co ESP0019030-00

Professional/General Liab

    Ea. Occur. Liability      1,000,000   1/1/07-1/1/08   Columbia Casuality  
HAZ2047957285-5       Genl. Aggre. Liability      3,000,000   1/1/07-1/1/08  
Columbia Casuality   HAZ2047957285-5  

Kindred Hospital Chicago Central

  Acute   Property      17,900,000   12/1/06-12/1/2007   Lexington Insurance
Company   7605392       Ea. Occur. Liability      3,000,000   1/1/06-1/1/07  
National Union Fire &   5835931 liability. 5835745 auto (MA), 5838743 (AOS)    
Aggregate Liability      3,000,000   1/1/06-1/1/07   American Home Assurance Co.
et al   CIC 2007-1, 2920828 CA WC, 2920827 FL WC. 2920826 OR WC. 2920825 IL, LA,
MI, TN, WC. 2920830 (AOS), 2920828 CO, CT, IN, ME, MO, PA, TX, UT, WI, WC.

Ensemble Real Estate Services – See UHT Property insurance information

          



--------------------------------------------------------------------------------

   

Type of F# Type of Insurance

   Property
Limit
Policy
Holder   Policy
Eff. Dates  

Insurance
Carrier

 

Policy #s

UHS Properties (Inland Valley, Wellington, McAllan, and Bridgeway)

          

Acute/Pay

  All Risk Coverage al Replacement Cost              -Inland Valley   
28,971,721   4/1/06-4/1/07   Ascot et al   RKS106900757A&B et al     -Chalm &
DeLaRonde    77,380,214           -McAllen Med Ctr.    222,808,493          
-Bridgeway    13,530,233           Commt General Liability    3,000,000  
1/1/07-1/1/08   Self-Insurance  

Nobel Learning Communities, Inc.

            

(Child Care Centers $706,707,709 & 713)

  Child Care Property    141,337,728   4/1/06-4/1/07   Phila. Ind. Ins. Co. &
Federal Ins. Co. (Chubb) PHPK162668 & 71716322     Ea. Occur. Liability   
1,000,000   4/1/06-4/1/07   Phila. Ind. Ins. Co. & Federal Ins. Co. (Chubb)
PHPK162668 & 71716322     Genl. Aggre. Liability    3,000,000   4/1/06-4/1/07  
Phila. Ind. Ins. Co. & Federal Ins. Co. (Chubb) PHPK162668 & 71716322    
Business Interruption         

Highland Family Doctors Building

  MOB   Property All Risk    3,765,103   9/1/05-9/1/06   Underwriters at Lloyds
et al   Request sent 1/17/07 to Sandy Mooney,
is working on it. Says it usually takes 5-10 days.

Christus Schumpert Medical Office Building

    Ea. Occur. Liability    3,000,000   7/1/06-7/1/07   Emerald Assurance
Cayman, LTD   EAC004P-01 & EAC004X-01

Shreveport, LA

    Genl. Aggre. Liability    3,000,000   7/1/06-7/1/07   Emerald Assurance
Cayman, LTD   EAC004P-01 & EAC004X-01

Brunswick Associates, LLC

  MOB   Property    13,168,400   11/1/06-11/1/07   Hartford Casualty Ins. Co.  
01 SBQ AR4628, 01 XHQ WZ3889     Ea. Occur. Liability    1,000,000  
11/1/06-11/1/07   Hartford Casualty Ins. Co.   01 SBQ AR4628, 01 XHQ WZ3889    
Genl. Aggre. Liability    2,000,000   11/1/06-11/1/07   Hartford Casualty Ins.
Co.   01 SBQ AR4628, 01 XHQ WZ3889

Send e-mail to Sandy Mooney 1/17/07 5-10 business day. Will try to expidle

cc: Cheryl Ramagano

        



--------------------------------------------------------------------------------

EVIDENCE OF PROPERTY INSURANCE

  

ISSUE DATE (MM/DD/YY)

1/18/07

THIS IS EVIDENCE THAT INSURANCE AS IDENTIFIED BELOW HAS BEEN ISSUED, IS IN
FORCE, AND CONVEYS ALL THE RIGHTS AND PRIVILEGES AFFORDED UNDER THE POLICY.

PRODUCER      COMPANY

 

ALLIANT INSURANCE SERVICES, INC.

P.O. BOX 6450

NEWPORT BEACH, CA 92658-6450

PH (949) 756-0271     /     FAX (949) 756-2713

CODE                             SUB-CODE

    

 

SEE ATTACHED SCHEDULE OF INSURERS

INSURED      LOAN NUMBER        

POLICY NUMBER

SEE ATTACHED

UNIVERSAL HEALTH SERVICES, INC.

367 SOUTH GULPH ROAD

KING OF PRUSSIA, PA 19406

    

EFFECTIVE DATE

(MM/DD/YY)

04/01/06

   EXPIRATION DATE


(MM/DD/YY)

04/01/07

  

CONT UNTIL      ¨

TERMINATED

IF CHECKED

      

THIS REPLACES PRIOR EVIDENCE DATED:

 

PROPERTY INFORMATION                 LOCATION/DESCRIPTION                

RE: SOUTHWEST HEALTHCARE SYSTEM – INLAND VALLEY CAMPUS, 36486 INLAND VALLEY
DRIVE, WILDOMAR, CA - $32,000,000 (AS OF 1/18/07).

WELLINGTON REGIONAL MEDICAL CENTER, 10111 FOREST HILL BLVD., WEST PALM BEACH, FL
33414 - $37,800,000 (AS OF 1/18/07).

SOUTH TEXAS HEALTH SYSTEM – MCALLEN MEDICAL CENTER, 301 WEST EXPRESSWAY 83,
MCALLEN, TX 78503-3045-$82,193,050 (AS OF 1/18/07).

THE BRIDGEWAY, 21 BRIDGEWAY ROAD, NORTH LITTLE ROCK, AR 72113-9514 - $7,355,816
(AS OF 1/18/07).

 

CERTIFICATE AMENDED TO ADD WELLINGTON, UPDATE PROPERTY VALUES, AND TO DELETE
CHALMETTE. THIS CERTIFICATE REPLACES CERTIFICATE ISSUED 5/3/06 FOR THE PROPERTY
LISTED ABOVE.

 

COVERAGE INFORMATION                 COVERAGE/PERILS/FORMS    AMOUNT OF
INSURANCE    DEDUCTIBLE           ALL RISK OF DIRECT PHYSICAL LOSS OR DAMAGE TO
REAL PROPERTY, PERSONAL PROPERTY AND BUSINESS INTERRUPTION. INCLUDES COVERAGE
FOR EARTHQUAKE, FLOOD AND WINDSTORM SUBJECT TO SUBLIMITS    $
                            250,000,000       LIMIT PER OCCURRENCE    SEE BELOW*
      BOILER & MACHINERY    $                             100,000,000
    LIMIT PER OCCURRENCE            VALUATION: REPAIR OR REPLACEMENT COST
VALUATION FOR REAL OR PERSONAL PROPERTY: ACTUAL LOSS SUSTAINED FOR BUSINESS
INTERRUPTION                 

SUBJECT TO POLICY TERMS, CONDITIONS AND EXCLUSIONS

 

               REMARKS (INCLUDING SPECIAL CONDITIONS)                
*DEDUCTIBLES                

$    250,000      ALL RISK PER OCCURRENCE

$      50,000     TRANSIT PER OCCURRENCE

$    500,000      EARTHQUAKE PER OCCURRENCE

                        (OUTSIDE CA, AK, HI, WA, PR & NEW MADRID ZONE 2)    

$    250,000      BOILER AND MACHINERY

     WINDSTORM - 5% PER LOCATION SUBJECT TO A MINIMUM OF $1,000,000     
EARTHQUAKE - (IN CA, AK, HI, WA, PR, OREGON & NEW MADRID AREAS) -
                               5% PER UNIT OF INSURANCE SUBJECT TO A MINIMUM OF
                               $1,000,000      FLOOD (ZONES A & V) - 5% PER
LOCATION SUBJECT TO A MINIMUM OF                                          
    $1,000,000     

24 HOUR - WAITING PERIOD FOR OFF PREMISES SERVICE INTERRUPTION

 

CANCELLATION                

THE POLICY IS SUBJECT TO THE PREMIUMS, FORMS, AND RULES IN EFFECT FOR EACH
POLICY PERIOD. SHOULD THE POLICY BE TERMINATED, THE COMPANY WILL ENDEAVOR TO
GIVE THE ADDITIONAL INTEREST IDENTIFIED BELOW 30 DAYS WRITTEN NOTICE, AND WILL
ENDEAVOR TO SEND NOTIFICATION OF ANY CHANGES TO THE POLICY THAT WOULD AFFECT
THAT INTEREST, IN ACCORDANCE WITH THE POLICY PROVISIONS OR AS REQUIRED BY LAW.
SUBJECT TO 10 DAYS NOTICE OF CANCELLATION FOR NON-PAYMENT OF PREMIUM.

 

ADDITIONAL INTEREST                 NAME AND ADDRESS   

  NATURE OF INTEREST

         

 

¨  MORTGAGEE

      ¨  ADDITIONAL         INSURED      

WACHOVIA BANK, NATIONAL ASSOCIATION AS AGENT FOR THE BANKS

CHARLOTTE PLAZA, CP-23

201 S, COLLEGE STREET

CHARLOTTE, NC 28288-0680

        ¨  LOSS PAYEE      

x  (OTHER)

        EVIDENCE         ONLY

          SIGNATURE OF AUTHORIZED AGENT OF COMPANY

 

/s/    Mary M. Wells

 



--------------------------------------------------------------------------------

UNIVERSAL HEALTH SERVICES, INC.

SCHEDULE OF INSURANCE COMPANIES

Policies Incepting APRIL 1, 2006 to APRIL 1, 2007

 

Company

  

A.M. Best’s Guide

Rating as of 6/15/06

   Standard & Poors
Rating as of 6/15/06    Moody’s
Rating as of 6/8/06    Policy No.

56% of Primary $25,000,000 All Risk Property Coverage Including Earthquake,
Flood, & Named Storm Where Coverage Purchased & Limits Apply

Ascot Underwriting Ltd. – Lloyds Syndicate 1414   

A+s, Superior;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated    RKS106900757A Managing Agency Partners Ltd. – Lloyds
Syndicate 2791   

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated    RKS106900757A Beazley Furlonge Ltd. – Lloyds Syndicate 623
/ 2623   

A s, Excellent;

Financial Size Category 15; Greater Than $2,000,000,000

   A    Not Rated    RKS106900757A Beaufort Underwriting Agency Ltd. – Lloyds
Syndicate 318   

A, Excellent;

Financial Size Category 15; Greater Than $2,000,000,000

   A    Not Rated    RKS106900757A Amlin Underwriting Ltd. – Lloyds Syndicate
2001   

A s, Excellent;

Financial Size Category 15; Greater Than $2,000,000,000

   A    A1;


STA (Stable)

   RKS106900757A Everest National Insurance Company   

A+, Superior;

Financial Size Category 15;

Greater Than $2,000,000,000

   AA-    Not Rated    RKS106900757A United States Fire Ins. Co. (Crum &
Forster)   

A-, Excellent;

Financial Size Category 13; $1,250,000,000 to $1,500,000,000

   BBB    Baa3;


STA (Stable)

   2441891538

44% of Primary $50,000,000 All Risk Property Coverage Including Earthquake,
Flood, & Named Storm Where Coverage Purchased & Limits Apply

Lexington Insurance Company   

A+, Superior;

Financial Size Category 15; Greater Than $2,000,000,000

   AA+    Not Rated    RKS106900757C Industrial Risk Insurers (4/1/06 to
05/15/06)   

A, Excellent;

Financial Size Category 9; $250,000,000 to $500,000,000

   A    Not Rated    31371178 Allied World Assurance Company   

A, Excellent;

Financial Size Category 14; $1,500,000,000 to $2,000,000,000

   Not Rated    Not Rated    AW1179892 Liberty Mutual Insurance Company   

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    A2;


STA (Stable)

   YS2-L9L-441121-016

 

Page 1 of 3



--------------------------------------------------------------------------------

UNIVERSAL HEALTH SERVICES, INC.

SCHEDULE OF INSURANCE COMPANIES

Policies Incepting APRIL 1, 2006 to APRIL 1, 2007

 

Company

  

A.M. Best’s Guide Rating
as of 6/15/06

   Standard & Poors
Rating as of 6/15/06    Moody’s
Rating as of 6/8/06    Policy No.

56% of $25,000,000 Excess $25,000,000 All Risk Property Coverage Including
Earthquake, Flood, & Named Storm Where Coverage Purchased & Limits Apply

Ascot Underwriting Ltd. – Lloyds Syndicate 1414    A+s, Superior;
Financial Size Category 15; Greater Than $2,000,000,000    A    Not Rated   
RKS106900757B Managing Agency Partners Ltd. – Lloyds Syndicate 2791   

A, Excellent;

Financial Size Category 15; Greater Than $2,000,000,000

   A    Not Rated    RKS106900757B Canopius Managing Agents Ltd. – Lloyds
Syndicate 4444   

A, Excellent;

Financial Size Category 15; Greater Than $2,000,000,000

   A    Not Rated    RKS106900757B Limit Underwriting Ltd. – Lloyds Syndicate
2999   

A, Excellent;

Financial Size Category 15; Greater Than $2,000,000,000

   A    Not Rated    RKS106900757B Talbot Underwriting Limited – Lloyds
Syndicate 1183   

A, Excellent;

Financial Size Category 15; Greater Than $2,000,000,000

   A    Not Rated    RKS106900757B Amlin Underwriting Ltd. – Lloyds Syndicate
2001   

A s, Excellent;

Financial Size Category 15; Greater Than $2,000,000,000

   A    Al;


STA (Stable)

   RKS106900757B Beazley Furlonge Ltd. – Lloyds Syndicate 623 / 2623   

A s, Excellent;

Financial Size Category 15; Greater Than $2,000,000,000

   A    Not Rated    RKS106900757B Brit Syndicates Ltd. – Lloyds Syndicate 2987
  

A, Excellent;

Financial Size Category 15; Greater Than $2,000,000,000

   A    Not Rated    RKS106900757B Axis Specialty Europe Ltd.   

A, Excellent;

Financial Size Category 15; Greater Than $2,000,000,000

   A    Not Rated    RKS106900757B Commonwealth Insurance Co.   

A-, Excellent;

Financial Size Category 9; $250,000,000 to $500,000,000

   Not Rated    Not Rated    US6194 Great American Assurance Company   

A, Excellent;

Financial Size Category 14; $1,500,000,000 to $2,000,000,000

   A    A3;


STA (Stable)

   CPP 9252418

 

Page 2 of 3



--------------------------------------------------------------------------------

UNIVERSAL HEALTH SERVICES, INC.

SCHEDULE OF INSURANCE COMPANIES

Policies Incepting APRIL 1, 2006 to APRIL 1, 2007

 

Company

  

A.M. Best’s Guide

Rating as of 6/15/06

   Standard & Poors
Rating as of 6/15/06    Moody’s
Rating as of 6/8/06    Policy No.

$ 50,000,000 Excess $50,000,000 All Risk Property Coverage Excluding Earthquake,
Flood, & Named Storm Where Coverage Purchased & Limits Apply

Commonwealth Insurance Co.   

A-, Excellent;

Financial Size Category 9;

$250,000,000 to $500,000,000

   Not Rated    Not Rated    US6195 Axis Surplus Insurance Co.   

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated    EAF725837-06 Hospital All Risk Property Program (HARPP)   

A+, Superior;

Financial Size Category 15;

Greater Than $2,000,000,000

   AA+    Not Rated    RKS105900606-0408

$150,000,000 Excess $100,000,000 All Risk Property Coverage Excluding
Earthquake, Flood, & Named Storm Where Coverage Purchased & Limits Apply

Affiliated FM Insurance Company   

A+, Superior;

Financial Size Category 15;

Greater Than $2,000,000,000

   BBBpi    Not Rated    TF863

BOILER & MACHINERY COVERAGE WHERE PURCHASED & WHERE LIMITS APPLY

$100,000,000 Boiler & Machinery Coverage

      Continental Casualty Company   

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A-      A3;


STA (Stable)

   RKS105900606

 

* Analyzing insurers’ over-all performance & financial strength is a task that
requires specialized skills & in-depth technical understanding of all aspects of
insurance company finances & operations. Insurance brokerages such as Driver
Alliant Insurance Services, Inc. typically rely upon rating agencies for this
type of market analysis. Both A.M. Best & Standard & Poor’s have been industry
leaders in this area for many decades, utilizing a combination of quantitative &
qualitative analysis of the information available in formulating their ratings.

 

     A.M. Best has an extensive database of nearly 6,000 Life/Health, Property
Casualty & International companies. You can visit them at www.ambest.com. For
additional information regarding insurer financial strength ratings visit
Standard & Poor’s website at www.insure.com/ratings/profiles/. To learn more
about companies doing business in California, visit the California Department of
Insurance website at www.insurance.ca.gov.

 

Page 3 of 3



--------------------------------------------------------------------------------

EVIDENCE OF PROPERTY INSURANCE

  

ISSUE DATE (MM/DD/YY)

1/18/07

THIS IS EVIDENCE THAT INSURANCE AS IDENTIFIED BELOW HAS BEEN ISSUED, IS IN
FORCE, AND CONVEYS ALL THE RIGHTS AND PRIVILEGES AFFORDED UNDER THE POLICY.

PRODUCER      COMPANY

 

ALLIANT INSURANCE SERVICES, INC.

P.O. BOX 6450

NEWPORT BEACH, CA 92658-6450

PH (949) 756-0271     /     FAX (949) 756-2713

CODE                             SUB-CODE

    

 

SEE ATTACHED SCHEDULE OF INSURERS

INSURED      LOAN NUMBER        

POLICY NUMBER

SEE ATTACHED

UNIVERSAL HEALTH SERVICES, INC.

367 SOUTH GULPH ROAD

KING OF PRUSSIA, PA 19406

    

EFFECTIVE DATE

(MM/DD/YY)

04/01/06

   EXPIRATION DATE


(MM/DD/YY)

04/01/07

  

CONT. UNTIL      ¨

TERMINATED

IF CHECKED

      

THIS REPLACES PRIOR EVIDENCE DATED.

 

PROPERTY INFORMATION                 LOCATION / DESCRIPTION                

RE: SOUTHWEST HEALTHCARE SYSTEM – INLAND VALLEY CAMPUS, 36486 INLAND VALLEY
DRIVE, WILDOMAR, CA - $32,000,000 (AS OF 1/18/07).

WELLINGTON REGIONAL MEDICAL CENTER, 10111 FOREST HILL BLVD., WEST PALM BEACH, FL
33414 - $37,800,000 (AS OF 1/18/07).

SOUTH TEXAS HEALTH SYSTEM – MCALLEN MEDICAL CENTER, 301 WEST EXPRESSWAY 83,
MCALLEN, TX 78503-3045-$82,193,050 (AS OF 1/18/07).

THE BRIDGEWAY, 21 BRIDGEWAY ROAD, NORTH LITTLE ROCK, AR 72113-9514-$7,355,816
(AS OF 1/18/07).

 

CERTIFICATE AMENDED TO ADD WELLINGTON, UPDATE PROPERTY VALUES, AND TO DELETE
CHALMETTE. THIS CERTIFICATE REPLACES CERTIFICATE ISSUED 5/3/06 FOR THE PROPERTY
LISTED ABOVE.

 

COVERAGE INFORMATION                 COVERAGE / PERILS / FORMS    AMOUNT OF
INSURANCE    DEDUCTIBLE               ALL RISK OF DIRECT PHYSICAL LOSS OR DAMAGE
TO REAL PROPERTY, PERSONAL PROPERTY AND BUSINESS INTERRUPTION. INCLUDES COVERAGE
FOR EARTHQUAKE, FLOOD AND WINDSTORM SUBJECT TO SUBLIMITS    $
                            250,000,000       LIMIT PER OCCURRENCE   
              SEE BELOW*       BOILER & MACHINERY    $
                            100,000,000     LIMIT PER OCCURRENCE           
VALUATION: REPAIR OR REPLACEMENT COST VALUATION FOR REAL OR PERSONAL PROPERTY;
ACTUAL LOSS SUSTAINED FOR BUSINESS INTERRUPTION                 

SUBJECT TO POLICY TERMS, CONDITIONS AND EXCLUSIONS

 

               REMARKS (INCLUDING SPECIAL CONDITIONS)                
*DEDUCTIBLES                

$    250,000      ALL RISK PER OCCURRENCE

$      50,000     TRANSIT PER OCCURRENCE

$    500,000      EARTHQUAKE PER OCCURRENCE

                        (OUTSIDE CA, AK, HI, WA, PR & NEW MADRID ZONE 2)    

$    250,000      BOILER AND MACHINERY

     WINDSTROM - 5% PER LOCATION SUBJECT TO A MINIMUM OF $1,000,000     
EARTHQUAKE - (IN CA, AK, HI, WA, PR, OREGON & NEW MADRID AREAS) -
                               5% PER UNIT OF INSURANCE SUBJECT TO A MINIMUM OF
                               $1,000,000      FLOOD (ZONES A & V) - 5% PER
LOCATION SUBJECT TO A MINIMUM OF                                          
    $1,000,000     

24 HOUR - WAITING PERIOD FOR OFF PREMISES SERVICE INTERRUPTION

 

CANCELLATION                

THE POLICY IS SUBJECT TO THE PREMIUMS, FORMS, AND RULES IN EFFECT FOR EACH
POLICY PERIOD. SHOULD THE POLICY BE TERMINATED, THE COMPANY WILL ENDEAVOR TO
GIVE THE ADDITIONAL INTEREST IDENTIFIED BELOW 30 DAYS WRITTEN NOTICE, AND WILL
ENDEAVOR TO SEND NOTIFICATION OF ANY CHANGES TO THE POLICY THAT WOULD AFFECT
THAT INTEREST, IN ACCORDANCE WITH THE POLICY PROVISIONS OR AS REQUIRED BY LAW.
SUBJECT TO 10 DAYS NOTICE OF CANCELLATION FOR NON-PAYMENT OF PREMIUM.

 

ADDITIONAL INTEREST                 NAME AND ADDRESS   

  NATURE OF INTEREST

         

 

¨  MORTGAGEE

      ¨  ADDITIONAL INSURED      

WACHOVIA BANK NATIONAL ASSOCIATION AS AGENT FOR THE BANKS

CHARLOTTE PLAZA, CP-23

201 S, COLLEGE STREET

CHARLOTTE, NC 28288-0680

        ¨  LOSS PAYEE      

x  (OTHER)

        EVIDENCE ONLY

          SIGNATURE OF AUTHORIZED AGENT OF COMPANY

 

/S/ Mary M. Wells

 



--------------------------------------------------------------------------------

UNIVERSAL HEALTH SERVICES, INC.

SCHEDULE OF INSURANCE COMPANIES

Policies Incepting APRIL 1, 2006 to APRIL 1, 2007

 

Company

  

A.M. Best’s Guide
Rating as of 6/15/06

   Standard & Poors
Rating as of 6/15/06    Moody’s
Rating as of 6/8/06   Policy No.

56% of Primary $25,000,000 All Risk Property Coverage Including Earthquake,
Flood, & Named Storm Where Coverage Purchased & Limits Apply

Ascot Underwriting Ltd. — Lloyds Syndicate 1414

  

A+s, Superior;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   RKS106900757A

Managing Agency Partners Ltd. — Lloyds Syndicate 2791

  

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   RKS106900757A

Beazley Furlonge Ltd. — Lloyds Syndicates 623/2623

  

A s, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   RKS106900757A

Beaufort Underwriting Agency Ltd. — Lloyds Syndicate 318

  

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   RKS106900757A

Amlin Underwriting Agency Ltd. — Llyods Syndicate 2001

  

A s, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    A1;


STA (Stable)

  RKS106900757A

Everest National Insurance Company

  

A+, Superior;

Financial Size Category 15;

Greater Than $2,000,000,000

   AA-    Not Rated   RKS106900757A

United States Fire Ins. Co. (Crum & Forster)

  

A-, Excellent;

Financial Size Category 13;

$1,250,000,000 to $1,500,000,000

   BBB    Baa3;


STA (Stable)

  2441891538

44% of Primary $50,000,000 All Risk Property Coverage Including Earthquake,
Flood, & Named Storm Where Coverage Purchased & Limits Apply

Lexington Insurance Company

  

A+, Superior;

Financial Size Category 15;

Greater Than $2,000,000,000

   AA+    Not Rated   RKS106900757C

Industrial Risk Insurers
(4/1/06 to 05/15/06)

  

A, Excellent;

Financial Size Category 9;

$250,000,000 to $500,000,000

   A    Not Rated   31371178

Allied World Assurance Company

  

A, Excellent;

Financial Size Category 14;

$1,500,000,000 to $2,000,000,000

   Not Rated    Not Rated   AW1179892

Liberty Mutual Insurance Company

  

A, Excellent;

Financial Size Category15;

Greater Than $2,000,000,000

   A    A2;


STA (Stable)

  YS2-L9L-441121-016

 

Page 1 of 3



--------------------------------------------------------------------------------

UNIVERSAL HEALTH SERVICES, INC.

SCHEDULE OF INSURANCE COMPANIES

Policies Incepting APRIL 1, 2006 to APRIL 1, 2007

 

Company

  

A.M. Best’s Guide


Rating as of 6/15/06

   Standard & Poors
Rating as of 6/15/06    Moody’s
Rating as of 6/8/06   Policy No.

56% of $25,000,000 Excess $25,000,000 All Risk Property Coverage Including
Earthquake, Flood, & Named Storm Where Coverage Purchased & Limits Apply

Ascol Underwriting Ltd. — Lloyds Syndicate 1414

  

A+s, Superior;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   RKS106900757B

Managing Agency Partners Ltd. — Lloyds Syndicate 2791

  

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   RKS106900757B

Canopius Managing Agents Ltd. — Lloyds Syndicate 4444

  

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   RKS106900757B

Limit Underwriting Ltd. — Lloyds Syndicate 2999

  

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   RKS106900757B

Talbot Underwriting Limited — Lloyds Syndicate 1183

  

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   RKS106900757B

Amlin Underwriting Ltd. — Lloyds Syndicate 2001

  

A s, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    A1;


STA (Stable)

  RKS106900757B

Beazley Furlonge Ltd. — Lloyds Syndicates 623/2623

  

A s, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   RKS106900757B

Brit Syndicates Ltd. — Lloyds Syndicate 2987

  

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   RKS106900757B

Axis Specialty Europe Ltd.

  

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   RKS106900757B

Commonwealth Insurance Co.

  

A-, Excellent;

Financial Size Category 9;

$250,000,000 to $500,000,000

   Not Rated    Not Rated   US6194

Great American Assurance Company

  

A, Excellent;

Financial Size Category 14;

$1,500,000,000 to $2,000,000,000

   A    A3;


STA (Stable)

  CPP 9252418

 

Page 2 of 3



--------------------------------------------------------------------------------

UNIVERSAL HEALTH SERVICES, INC.

SCHEDULE OF INSURANCE COMPANIES

Policies Incepting APRIL 1, 2006 to APRIL 1, 2007

 

Company

  

A.M. Best’s Guide
Rating as of 6/15/06

   Standard & Poors
Rating as of 6/15/06    Moody’s
Rating as of 6/8/06   Policy No.

$50,000,000 Excess $50,000,000 All Risk Property Coverage Excluding Earthquake,
Flood, & Named Storm Where Coverage Purchased & Limits Apply

Commonwealth Insurance Co.

  

A-, Excellent;

Financial Size Category 9;

$250,000,000 to $500,000,000

   Not Rated    Not Rated   US6195

Axis Surplus Insurance Co.

  

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A    Not Rated   EAF725837-06

Hospital All Risk Property

Program (HARPP)

  

A+, Superior;

Financial Size Category 15;

Greater Than $2,000,000,000

   AA+    Not Rated   RKS105900606-0408

$150,000,000 Excess $100,000,000 All Risk Property Coverage Excluding
Earthquake, Flood, & Named Storm Where Coverage Purchased & Limits Apply

Affiliated FM Insurance Company

  

A+, Superior;

Financial Size Category 15;

Greater Than $2,000,000,000

   BBBpi    Not Rated   TF863 BOILER & MACHINERY COVERAGE WHERE PURCHASED &
WHERE LIMITS APPLY

$100,000,000 Boiler & Machinery Coverage

Continental Casualty Company

  

A, Excellent;

Financial Size Category 15;

Greater Than $2,000,000,000

   A-    A3;


STA (Stable)

  RKS105900606

 

* Analyzing insurers’ over-all performance & financial strength is a task that
requires specialized skills & in-depth technical understanding of all aspects of
insurance company finances & operations. Insurance brokerages such as Driver
Alliant Insurance Services, Inc. typically rely upon rating agencies for this
type of market analysis. Both A.M. Best & Standard & Poor’s have been industry
leaders in this area for many decades, utilizing a combination of quantitative &
qualitative analysis of the information available in formulating their ratings.

 

  A.M. Best has an extensive database of nearly 6,000 Life/Health, Property
Casualty & International companies. You can visit them at www.ambest.com. For
additional information regarding insurer financial strength ratings visit
Standard & Poor’s website at www.insure.com/ratings/profiles/. To learn more
about companies doing business in California, visit the California Department of
Insurance website at www.insurance.ca.gov.

 

Page 3 of 3



--------------------------------------------------------------------------------

SUMMARY OF INSURANCE  

Prepared:     06/21/06

 

                Page 5

For:         Ensemble Real Estate Services

                2425 East Camelback Rd #390

                Phoenix, AZ

                85016             602-954-2228

 

Milne & BNC Insurance Services

1750 East Glendale Avenue

Phoenix, AZ

85020-5505             602-395-9111

           

Coverage

      Amount   Company   Policy No   Eff   Exp

Property

        Federal Insurance Company   35780294   06/06/06   06/01/07

Premises 001

 

Building

  001          

BUILDING

      329,094,000        

Valuation

    RC          

Cause of Loss

    SPECIAL          

Deductible

    10000          

Forms #

    AGREED          

BI/EE

      44,638,000        

Deductible

    24          

Forms #

    HR-AGREED          

CONTENTS

      945,000        

Valuation

    RC          

Cause of Loss

    SPECIAL          

Deductible

    10000          

Additional Coverages, Options, Restrictions, Endorsements, and Rating
Information

Signs-incl in form. Blr & Mchnr (Systems)/Blanket Ordinace or Law Included. See
spreadsheet for stmt of

values. Water perils of surface water, basement water, sewer backup-sublimit
$1,000,000 w/$50 ded. Incl TRIA

General Liability

      Federal Insurance Company    35780294    06/01/06    06/01/07

Occurrence

              

General Aggregate

   2,000,000            

Products/Completed Oper. Aggr.

   Included            

Personal & Advertising Injury

   1,000,000            

Each Occurrence

   1,000,000            

Damage to Rented Premises

   1,000,000            

Medical Expense (Any One Person)

   excluded            

Employee Benefits

   1,000,000            

Per Occurrence

              

Property Damage Deductible

   10,000            

Bodily Injury Deductible

   10,000            

Additional Coverages, Options, Restrictions, Endorsements, and Rating
Information

Per Location Aggregate. Employee Benefits Liability $1000000/1000000 250
Employees. Blkt Waiver of Subro included

Crime

      Federal Insurance Company    35780294    06/01/06    06/01/07

Employee Dishonesty

   500,000            

Deductible

   2,500            

Blanket

              

Forgery or Alteration

   500,000            

Deductible

   2,500            

Erisa

   300,000            

Deductible

   0            

Total

   250,000            

Valuable Papers

      Federal Insurance Company    35780294    06/01/06    06/01/07

Your Premises

   200,000            



--------------------------------------------------------------------------------

LOGO [g47855g03c41.jpg]

 

December 4, 2006 BINDER Ms. Angela DeChiara       Total of 5 pages Genatt
Associates       3333 New Hyde Park Road       New Hyde Park, NY 11042       Re:
    Ensemble Real Estate Services, LLC, Etal    Cert #: 134           Umbrella
Renewal

Dear Angela,

We are pleased to offer the following renewal binder for the captioned account
written through Hospitality & Leisure Insurance Services Risk Purchasing Group.

 

Policy Period:    December 1, 2006 to December 1, 2007 Carrier:    American
Int’l Specialty Lines Ins. Co./New Market Underwriters Ins. Co./Illinois Union
Ins. Co./Ohio Casualty/Great American/Vigilant Ins. Co./ St. Paul Fire & Marine
Ins. Co Policy Form:    Form 81070 (10/04 edition date) and attachments Policy
Number:        See Attached    Renewal Of:            9746421 Limits:   
A. $200,000,000    Each Occurrence    B. $200,000,000   

Generalz Aggregate

(apply on a Per Location * basis)

   C. $200,000,000    Products/Completed Operations Aggregate    D. $250,000   
CrisisResponse Sublimit of Insurance    E. $50,000    Excess Casualty CrisisFund
Limit of Insurance Sublimit:    F. $50,000,000    D & O Liability

 

* Per location aggregate is provided subject to the following terms:

The underlying primary GL must be written on a per location aggregate basis
uncapped. It is not required that the underlying primary GL written on an
uncapped per location aggregate basis for a specific account to be eligible for
the program. If the underlying primary GL policy is written on a policy general
aggregate basis or a capped per location general aggregate basis, the umbrella
policy will respond with a member/policy general aggregate limit (as per Risk
Purchasing Group Member Aggregate Limit Endorsement, IV. Limits of Insurance, i.
and ii.)

 

SIR:    $10,000       Annual Premium:            $67,171   
(3.8%) Surplus Liues Tax:            $2,262.22    Processing Fee:   
        $150   

333 New Hyde Park Road, New Hyde Park, NY 11042 ¡ Telephone: (516) 869-8666 ¡
Fax: (516) 470-9090

Fax: (516) 465-0074 ¡ Website: HotelInsurance.com ¡ E-mail: Hotel Ins.@ool.com



--------------------------------------------------------------------------------

Page Two

Re: Ensemble Real Estate Services, LLC, Etal

Minimum Underlying Limits Required:

(Actual Limits Scheduled per Member may be higher as outlined on the schedule of
underlying per Certificate of Participation)

 

Type of Policy or Coverage

  

Limits

GENERAL LIABILITY AND
PRODUCTS COMPLETED OPERATIONS   

$1,000,000 EACH OCCURRENCE

$2,000,000 GENERAL AGGREGATE (PER LOCATION)

$1,000,000 PRODUCTS/COMPLETED OPERATIONS AGGREGATE

   DEFENSE COSTS ARE IN ADDITION TO THE LIMIT AND DO NOT ERODE THE LIMIT OR
AGGREGATE LIMIT

AUTOMOBILE LIABILITY

   $1,000,000 EACH ACCIDENT (CSL)    DEFENSE COSTS ARE IN ADDITION TO THE LIMIT
AND DO NOT ERODE THE LIMIT OR AGGREGATE LIMIT

QUOR LEGAL LIABILITY

   $1,000,000 EACH OCCURRENCE    $1,000,000 EACH AGGREGATE    DEFENSE COSTS ARE
IN ADDITION TO THE LIMIT AND DO NOT ERODE THE LIMIT OR AGGREGATE LIMIT

EMPLOYEE BENEFITS LIABILITY

  

$1,000,000 PER OCCURRENCE

$1,000,000 POLICY AGGREGATE

   DEFENSE COSTS ARE IN ADDITION TO THE LIMIT AND DO NOT ERODE THE LIMIT OR
AGGREGATE LIMIT

EMPLOYERS LIABILITY *

(here not otherwise unlimited)

  

$500,000 EACH ACCIDENT

$500,000 DISEASE EACH EMPLOYEE

$500,000 POLICY LIMIT

   DEFENSE COSTS ARE IN ADDITION TO THE LIMIT AND DO NOT ERODE THE LIMIT OR
AGGREGATE LIMIT

Minimum Employers Liability Requirement for West Virginia, Ohio and Texas is
$1,000,000

ONDO/COOP/HOA/PUD & O LIABILITY

  

$1,000,000 EACH CLAIM

$1,000,000 AGGREGATE

   DEFENSE TREATMENT FOLLOWS THE TERMS OF THE PRIMARY D&O POLICY

IMPORTANT:

  •  

Underlying Defense Costs must be in Addition to the Limits of Insurance with
respect to all coverages except for Directors and Officers Liability.

  •  

Scheduling of Sub-limits is not acceptable.

  •  

Acceptable Underlying Carriers: A-VII or better (minimum A.M. Best requirement)
and AIG Approved State Funds For EL coverage, as per Section XIII of the signed
Program Guidelines.



--------------------------------------------------------------------------------

Page Three

Re: Ensemble Real Estate Services, LLC, Etal

Terms & Conditions:

1) Premium Payment due within terms outlined by signed Program Guidelines.

2) Primary carriers must be rated A-VII or better by A.M. Best.

Subject To:        PRIMARY GL TERMS & CONDITIONS

 

Attachments:

   Form Number: 1.   Miscellaneous Changes Endorsement    86231 2.   Primo
Schedule A-Approved Crisis Mgmt. Firms    83687 3.   Declarations Page Limit
amendment (per certificate)    Manuscript 4.   Commercial General Liability
Limitation Endorsement    87043 5.   Act of Terrorism Retained Limit Endorsement
— $1,000,000 SIR    83049 6.   Amendment to Definition of Insured — RPG
Endorsement    Manuscript 7.   Member Policy Period Limitation Endorsement   
Manuscript 8.   Limits of Insurance for Policy Term Endorsement    Manuscript 9.
  Risk Purchasing Group Member Aggregate Limit endorsement    Manuscript 10.  
Cross Suits Exclusion — Risk Purchasing Group Endorsement    Manuscript 11.  
Economic or Trade Sanctions Condition Endorsement    87068 12.   Violation of
Communication or Information Law Exclusion Endorsement    87241 13.   Automobile
Liability Follow Form    80398 14.   Uninsured / Underinsured Motorist Coverage
Form    82610 (6/05) 15.   Non-Concurrency Endorsement    81581 16.   Fungus
Exclusion    82449 17.   Lead Exclusion    86471 18.   Foreign Liability
Exclusion    80431 19.   Marine Liability Exclusion    80445 20.   Professional
Liability Exclusion    83093 21.   Construction Excluded Operations Exclusion
(Construction Operation, EIFS and Wrap-Ups, Demolition)    Manuscript 22.  
Condominium/Co-Operative Directors and Officers Liability Limitation endorsement
   Manuscript 23.   Employee Benefits Liability Limitation Endorsement   
Manuscript 24.   Employers Liability / Stop Gap Limitation Endorsement    87216
25.   Employer Liability Exclusion endorsement (unlimited states)    89462 26.  
Physical Abuse, Sexual Abuse or Molestation Endorsement    Manuscript 27.  

Specified Operations Exclusion Endorsement

—  Adult or Child Daycare Services when performed by or on behalf of the Insured
to third parties for a fee. Exception for Children’s Daycare services at a
Hotel/Motel

—  Construction Companies performing services by or on behalf of the Insured to
third parties for a fee.

—  Security Guard Services, when performed by or on behalf of the Insured to
third parties for a fee.

—  Schools

—  Religious Organizations or Institutions

—  Casinos

28.   Knowledge of Occurrence Endorsement    Manuscript 29.   Therapeutic or
Cosmetic Services Limitation    Manuscript 30.   Water Sports Exclusion   
Manuscript

 

* Physical and Sexual abuse endorsement is amended to provide coverage for
minors in the care custody and control of the insured — capped at $5,000,000
defense inside (though underlying must maintain $1m/$2m minimum — defense
outside.) This coverage grant applies to Hotel / Motel operations only.



--------------------------------------------------------------------------------

Page Four

Re: Ensemble Real Estate Services, LLC, Etal

 

Additional Exclusions:   DIRECTORS & OFFICERS LIABILITY EXCLUSION
BIOLOGICAL AGENTS EXCLUSION

You are hereby notified that under the federal Terrorism Risk Insurance Act of
2002 (the “Act”) effective November 26, 2002, you now have a right to purchase
insurance coverage for losses arising out of the Act of Terrorism, which is
defined in the Act as an act certified by the Secretary of the Treasury (i) to
be an act of terrorism, (ii) to be a violent act or an act that is dangerous to
(A) human life; (B) property or (C) Infrastructure, (iii) to have resulted in
damage within the United States, or outside of the United States in case of an
air carrier or vessel or the premises of the U.S. mission and (iv) to have been
committed by an individual or individuals acting on behalf of any foreign person
or foreign interest, as part of an effort to coerce the civilian population of
the United States or to influence the policy or affect the conduct of the United
States Government by coercion. You should read the Act for a complete
description of its coverage. The Secretary’s decision to certify or not to
certify an event as an Act of Terrorism and thus covered by this law is final
and not subject to review. There is a $100 billion dollar annual cap on all
losses resulting from Acts of Terrorism above which no coverage will be provided
under this policy and under the Act unless Congress makes some other
determination.

For your information, coverage provided under this proposal for losses caused by
an Act of Terrorism may be partially reimbursed by the United States under a
formal established by the Act. Under this formula the United States pays 90% of
terrorism losses covered by this law exceeding a statutorily established
deductible that must be met by the insurer, and which deductible is based on
percentage of the insurer’s direct earned premiums for the year preceding the
Act of Terrorism.

The coverage offered includes a premium charge for Terrorism of 1% that is
included in the total premium above.

The Hospitality & Leisure Insurance Services, Inc. is a not-for-profit
corporation for which one of its purposes is the purchasing of liability
insurance on a group basis on behalf of its group participants. The Purchasing
Group and its participants constitute a purchasing group pursuant to the Federal
Liability Risk Retention Amendments of 1986. This Certificate of Participation
identifies those group liability policies issued to the Purchasing Group that
are applicable to the participants identified above. All obligations under the
group policy are solely those of the insurance company that issued them. Neither
the Purchasing Group nor Hospitality & Leisure Insurance Services, Inc., the
Purchasing Group broker, have any obligations in respect to the coverage
described herein. The terms and conditions of insurance under the policies
identified in this Certificate of Participation are contained solely in the
Group Master Policy issued to the Purchasing Group, copies of which may be
viewed at the premises of Genatt Associates, Inc., 3333 New Hyde Park Road, New
Hyde Park, NY 11042.



--------------------------------------------------------------------------------

Page Five

Re: Ensemble Real Estate Services, LLC, Etal

BINDING IS SUBJECT TO PRIMARY TERMS AND CONDITIONS ACCEPTABLE TO PROGRAM
PARAMETERS.

The terms and conditions of this binder may differ from what you requested in
your submission. Please review carefully.

If you should have any questions with regard to the above, please do not
hesitate to contact our office.

 

Very truly yours,

HOSPITALITY & LEISURE INSURANCE

[GRAPHIC APPEARS HERE]

Kathy Damon

Vice President

KD:lk

Encl.

cc: file



--------------------------------------------------------------------------------

Ensemble Real Estate Services

Property Insurance Information

January 2007

NOTE: Schedule is based on rental square footage. Gross square footage could be
greater.

 

Entity/Building    Rental Sq Ft.    Construction/Alarm/Year   
Occupants/# of stories/
Emergency Lighting    # of Elevators/# of Exits
for Egress/Security    Building    Contents    BI/EE    Liability    Other  

ARIZONA LOCATIONS

                      

ApaMed Properties, LLC

                      

Apache Junction Oncology Center-Bldg A (MOB)

   6,800    Reinforced CMU    Medical Office    No Elevator    $1,020,000    $0
   $168,000    Yes   

2080 W. Southern Avenue

      Sprinklered    1    Tenant Exits Only               

Apache Junction, AZ 85220

      2002    Emergency Lighting
in Tenant Suites    No Security                 

Apache Junction Oncology Center-Bldg C (MOB)

   6,066    Reinforced CMU    Medical Office    No Elevator    $810,000    $0   
$161,000    Yes   

2080 W. Southern Avenue

      Sprinklered    1    Tenant Exits Only               

Apache Junction, AZ 85220

      2000    Emergency Lighting
in Tenant Suites    No Security                 

Apache Junction Medical Plaza-Bldg B (MOB)

   14,035    Reinforced CMU    Medical Office    No Elevator    $2,105,000    $0
   $340,000    Yes   

2080 W. Southern Avenue

      Sprinklered    1    Tenant Exists Only               

Apache Junction, AZ 85220

      2001    Emergency Lighting
in Tenant Suites    No Security                 

Deerval Properties, LLC

                      

JCL-Deer Valley Medical Office

   77,264    Structure Steel    Medical Office    3 Elevators    $11,961,000   
$25,000    $2,000,000    Yes   

19636 N. 27th Avenue

      Sprinklered    4 + Basement    9 Exits               

Phoenix, AZ 85027

      2002    Emergency Lighting    Unarmed Contract               



--------------------------------------------------------------------------------

Entity /Building    Rental Sq Ft.    Construction/Alarm/Year   
Occupants/# of Stories/
Emergency Lighting    # of Elevators/# of Exits
for Egress/Security    Building    Contents    BJ/EE    Liability    Other  

DSMB Properties, LLC

 

Desert Samaritan 1 Med. Bldg. (MOB)

   74,688    Reinforced CMU    Medical Office    4 Elevators    $9,765,000   
$10,000    $1,842,000    Yes   

1450 S. Dobson Rd.

      Sprinklered/Fire Alarm    3    5 Exits               

Mesa, AZ 85202

      1977    Emergency Lighting    Unarmed Contract                 

Desert Samaritan 2 Med. Bldg. (MOB)

   64,128    Reinforced CMU    Medical Office    2 Elevators    $7,410,000   
$5,000    $1,299,000    Yes   

1500 S. Dobson Rd.

      Partial Sprinklered/Fire Alarm    3    2 Exits               

Mesa, AZ 85202

      1980    Emergency Lighting    Unarmed Contract                 

Desert Samaritan 3 Med. Bldg. (MOB)

   177,512    Reinforced CMU    Medical Office    4 Elevators    $15,760,000   
$5,000    $2,103,000    Yes   

1520 S. Dobson Rd.

      Fire Alarm    2 Office/2 Pariding    5 Exits               

Mesa, AZ 85202

      1986    Emergency Lighting    Unarmed Contract                 

DVMC Properties, LLC

 

Desert Valley Medical Plaza (MOB)

   53,625    Reinforced CMU    Medical Office    No Elevator    $8,584,000   
$10,000    $1,110,000    Yes   

4045 East Bell Road

      Sprinklered/Fire Alarm    2    Tenant Exits Only               

Phoenix, AZ 85032

      1983    No Emergency Lighting    Unarmed Patrol                 

Higley Medical Properties, LLC

 

Vacant Land

   0    1.7 acres of Vacant Land    NA    NA    $0    $0    $0    Yes   
Liability Coverage Only

SW Corner of Southern Ave & Higley

         NA    NA                Land Maid for Future Development

Gilbert, AZ

         NA    NA                 



--------------------------------------------------------------------------------

Entity/Building    Rental Sq Ft.      Construction/Alarm/Year  
Occupants /# of Stories/
Emergency Lighting    # of Elevators/of Exits
for Egress/Security    Building    Contents    BI/EE    Liability    Other  

Litchvan Investments, LLC

                          

Papago Medical Park
1331 N. 7th St,
Phoenix, AZ 85006

   79,251      Steal Beam


Sprinklered

1989

  Medical Office


4

Emergency Lighting

   3 Elevators


4 Exits

Unarmed Contract

   $12,424,000    $5,000    $1,744,000    Yes     

Attached Garage to Papago Medical Park

1331 N. 7th St,
Phoenix, AZ 85006

   130,000      Pre Cast Concrete


Fire Resistive

1989

  Garage


4

Emergency Lighting in Stairwells

   No Elevator


2 Exits

Unarmed Contract

   $2,488,000    $0    $0    Yes     

Paseo Medical Properties II, LLC

                          

Thunderbird Paseo Med, Plaza (MOB)


5601 W, Eugie Avenue

Glendale, AZ 85304

   58,332      Reinforced CMU


Sprinklered

1995

  Medical Office


2

Emergency Lighting

   2 Elevators


7 Exits

Unarmed Contract

   $9,208,000    $15,000    $1,655,000    Yes     

Thunderbird Paseo Phase II (MOB)

5605 W, Eugie Avenue

Glendale, AZ 85304

   38,237      Reinforced Masonry
& Steel Sprinklered

2001

  Medical Office


2

Emergency Lighting

   2 Elevators


6 Exits

Unarmed Contract

   $6,391,000    $15,000    $1,076,000    Yes     

PCH Medical Properties, LLC

                          

PCH-Rosenberg Children’s Medical Plaza

1920 E. Cambridge AveBuilding E

Phoenix, AZ 85006

   71,003      Structure Steel


Sprinklered

2003

  Medical Office


3

Emergency Lighting

   2 Elevators


4 Exits

Unarmed Contract

   $12,229,000    $10,000    $1,734,000        

PCH Southern Properties, LLC

                          

Vacant Land

SW Corner of Southern Ave & Higley

Gilbert, AZ

   0      3.3 acres of
Vacant Land   NA


NA

NA

   NA


NA

NA

   $0    $0    $0    Yes    Liability
Coverage
Only Land
Held for
Future
Development  

Santa Fe Scottsdale, LLC

                             

Santa Fe Professional Plaza (MOB)

9755 N. 90th Street

Scottsdale, AZ 85258

   25,294      Adobe & Block


Sprinklered

1985

  Medical Office


2

Emergency Lighting in Tenant Suites

   1 Elevator


3 Exits

No Security

   $3,813,000    $5,000    $682,000    Yes     

Willetta Medical Properties, LLC

                          

Edwards Medical Building (MOB)

1300 N. 12th Street

Phoenix, AZ 85006

   141,194      Reinforced CMU


Sprinklered

1984

  Medical Office


4 Office/2 Pariding

Emergency Lighting

   5 Elevators


6 Exits

Unarmed Contract

   $26,788,000    $10,000    $2,818,000    Yes   



--------------------------------------------------------------------------------

Entity/Building    Rental Sq Ft.      Construction/Alarm/Year   
Occupants/# of Stories
/Emergency Lighting      # of Elevators/# of Exits
for Egress/Security    Building    Contents    BI/EE    Liability    Other  

CALIFORNIA LOCATIONS

                        

575 Hardy Investors, LLC

                        

Centinela Medical Buildings I

   63,601      Structural Street    Medical Office      3 Elevators   
$10,541,000    $5,000    $1,532,000    Yes   

501 E, Hardy Street

        Sprinklered    4      2 Exists               

Inglewood, CA 90301

        1978    Emergency Lighting      Unarmed Contract                 

Centinela Medical Buildings II

   39,297      Structural Steel    Medical Office      2 Elevators    $6,518,000
   $5,000    $945,000    Yes   

575 E, Hardy Street

        Partial Sprinklered    3      2 Exists               

Inglewood, CA 90301

        1972    Emergency Lighting      Unarmed Contract                 

Sierra Medical Propertis, LLC

                        

Sierra San Antonio Medical Plaza

   60,000      Concrete Tilt-up Panels & Steel    Medical Office      2
Elevators    $10,487,000    $25,000    $1,007,000    Yes   
Currently in Development

16465 Sierra Lakes Parkway

        Sprinklered    3      4 Exists                Estimated Completion 4/06

Fontana, CA 92336

        2005    Emergency Lighting      Unarmed Contract                 

NEVADA LOCATIONS

                        

653 Town Center Investments, LLC

                        

Summerlin Medical Center I (MOB)

   88,900      EIFS over Structural Steel    Medical Office      3 Elevators   
$15,443,000    $25,000    $2,298,000    Yes   

653 Town Center Drive

        Sprinklered    7      4 Exits               

Las Vegas, NV 89144

        1996    Emergency Lighting      Unarmed Contract                 

653 Town Center Phase II, LLC

                        

Summerlin Medical Center II (MOB)

   92,313      EIFS over Structural Steel    Medical Office      2 Elevators   
$16,036,000    $5,000    $2,197,000    Yes   

653 Town Center Drive

        Sprinklered    6      5 Exits               

Las Vegas, NV 89144

        2000    Emergency Lighting      Unarmed Contract                 

DesMed, LLC

                             

Desert Springs Medical Building (MOB)

   106,830      Steel    Medical Office      2 Elevators    $17,463,000   
$5,000    $2,419,000    Yes   

4275 Burnham

        Sprinklered/Fire/Alarm    3      3 Exits               

Las Vegas, NV 89119

        1996    Emergency Lighting      Unarmed Contract               



--------------------------------------------------------------------------------

Entity/Building    Rental Sq Ft.    Construction/Alarm/Year   
Occupants/# of Stories/
Emergency Lighting    # of Elevators/# of Exits
for Egress/Security    Building    Contents    BI/EE    Liability    Other  

Gold Shadow Properties, LLC

                         

2010 Goldring Building

   34,785    Block    Medical Office    2 Elevators    $13,411,000    $0   
$1,378,000    Yes   

2010 Goldring

      Sprinklered    3    3 Exits               

Las Vegas, NV 89106

      1991    Emergency Lighting    Unarmed Contract                 

2020 Goldring Building

   55,425    Block    Medical Office    3 Elevators   
Included with 2010 Building            

2020 Goldring

      Sprinklered    5    4 Exits               

Las Vegas, NV 89106

      1991    Emergency Lighting    Unarmed Contract                 

700 Shadow Lane Building

   41,042    Block    Medical Office    2 Elevators    $6,099,000    $0   
$810,000    Yes   

700 Shadow Lane

      Sprinklered    4    5 Exits               

Las Vegas, NV 89106

      1989    Emergency Lighting    Unarmed Contract                 

Spring Valley Medical Properties, LLC

                         

Spring Valley Medical
Office Building 1

   57,828    Metal Studs on steel frame    Medical Office    2 Elevators   
$10,043,000    $0    $1,396,000    Yes   

5380 S. Rainbow

      Sprinkle red    3    5 Exits               

Las Vegas, NV 89218

      2003    Emergency Lighting    Unarmed Contract                 

Arlington Medical Properties, LLC

                         

Saint Mary’s Center
for Health

   195,500    Structural Steel Frame w/Metal Stud Exterior
Walls with Insulated finished system    Medical Office    6 Elevators   
$34,762,000    $50,000    $4,518,000    Yes   

645 N. Arlington Ave

      Sprinkle red    6    5 Exits               

Reno, NV 89503

      Swimming Pool in Wellness Center    Emergency Lighting    Unarmed Contract
                     2003-2005                     



--------------------------------------------------------------------------------

Schedule 7.9

INDEBTEDNESS

$4,515,000 Mortgage loan between People’s Bank and

73 Medical Building, L.L.C., a Connecticut limited liability company.



--------------------------------------------------------------------------------

Schedule 7.11(e)

LIENS

$4,515,000 Mortgage loan between People’s Bank and

73 Medical Building, L.L.C., a Connecticut limited liability company.



--------------------------------------------------------------------------------

Schedule 7.25(e)

EXISTING INVESTMENTS

As of December 31, 2006, the Company has investments or commitments in
forty-five facilities located in fifteen states consisting of the following:

 

Facility Name

  

Location

  

Type of Facility

   Ownership   

Guarantor

Southwest Healthcare System, Inland Valley Campus(A)

   Wildomar, CA    Acute Care    100%    Universal Health Services, Inc.

McAllen Medical Center(A)

   McAllen, TX    Acute Care    100%    Universal Health Services, Inc.

The Bridgeway(A)

   N.Little Rock, AR    Behavioral Health    100%    Universal Health Services,
Inc.

Wellington Regional Medical Center(A)

   W. Palm Beach, FL    Acute Care    100%    Universal Health Services, Inc.

Kindred Hospital Chicago Central(B)

   Chicago, IL    Sub-Acute Care    100%    Kindred Healthcare, Inc.

Tri-State Regional Rehabilitation Hospital(E)

   Evansville, IN    Rehabilitation    100%    HealthSouth Corporation

Fresno-Herndon Medical Plaza(B)

   Fresno, CA    MOB    100%    —

Family Doctor’s Medical Office Bldg.(B)

   Shreveport, LA    MOB    100%    HCA Inc.

Kelsey-Seybold Clinic at Kings Crossing(B)

   Kingwood, TX    MOB    100%    St. Lukes Episcopal Health Sys.

Professional Bldgs. at Kings Crossing(B)

   Kingwood, TX    MOB    100%    —

Chesterbrook Academy(B)

   Audubon, PA    Preschool & Childcare    100%    Nobel Learning Comm. & Subs.

Chesterbrook Academy(B)

   New Britain, PA    Preschool & Childcare    100%    Nobel Learning Comm. &
Subs.

Chesterbrook Academy(B)

   Newtown, PA    Preschool & Childcare    100%    Nobel Learning Comm. & Subs.

Chesterbrook Academy(B)

   Uwchlan, PA    Preschool & Childcare    100%    Nobel Learning Comm. & Subs.

Southern Crescent Center(B)

   Riverdale, GA    MOB    100%    —

Desert Samaritan Hospital MOBs(C)

   Mesa, AZ    MOB    76%    —

Suburban Medical Plaza II(C)

   Louisville, KY    MOB    33%    —

Desert Valley Medical Center(C,K)

   Phoenix, AZ    MOB    90%    —

Thunderbird Paseo Medical Plaza I & II(C)

   Glendale, AZ    MOB    75%    —

Cypresswood Professional Center(B)

   Spring, TX    MOB    100%    —

Papago Medical Park(C)

   Phoenix, AZ    MOB    89%    —

Edwards Medical Plaza(C,K)

   Phoenix, AZ    MOB    90%    —

Desert Springs Medical Plaza(P)

   Las Vegas, NV    MOB    99%    Triad Hospitals, Inc.

Rio Rancho Medical Center(C)

   Rio Rancho, NM    MOB    80%    —

Orthopaedic Specialists of Nevada Bldg.(B)

   Las Vegas, NV    MOB    100%    —



--------------------------------------------------------------------------------

Facility Name

  

Location

  

Type of Facility

   Ownership   

Guarantor

Santa Fe Professional Plaza(C,K)

   Scottsdale, AZ    MOB    90%    —  

Summerlin Hospital MOB(L,Q)

   Las Vegas, NV    MOB    95%    —  

Sheffield Medical Building (B)

   Atlanta, GA    MOB    100%    —  

Southern Crescent Center, II(B)

   Riverdale, GA    MOB    100%    —  

Centinela Medical Building Complex(C,K)

   Inglewood, CA    MOB    90%    —  

Summerlin Hospital MOB II(G)

   Las Vegas, NV    MOB    98%    —  

Medical Center of Western Connecticut(B)

   Danbury, CT    MOB    100%    —  

Mid Coast Hospital MOB(C)

   Brunswick, ME    MOB    74%    —  

Deer Valley Medical Office II(C)

   Phoenix, AZ    MOB    90%    —  

Rosenberg Children’s Medical Plaza(C)

   Phoenix, AZ    MOB    85%    —  

700 Shadow Lane & Goldring MOBs(D)

   Las Vegas, NV    MOB    98%    —  

The St. Mary’s Center for Health(F)

   Reno, NV    MOB    75%    —  

Apache Junction Medical Plaza(C)

   Apache Junction, AZ    MOB    85%    —  

Spring Valley Medical Office Building(D)

   Las Vegas, NV    MOB    95%    —  

Sierra San Antonio Medical Plaza(H)

   Fontana, CA    MOB    95%    —  

Spring Valley Medical Office Building II(I)

   Las Vegas, NV    MOB    95%    —  

Phoenix Children’s East Valley Care Center(J)

   Gilbert, AZ    MOB    95%    —  

Centennial Medical Properties (M)

   Las Vegas, NV    MOB    95%    —  

Canyon Healthcare Properties (N)

   Gilbert, AZ    MOB    95%    —  

Palmdale Medical Properties (O)

   Palmdale, CA    MOB    95%    —  

 

-2-



--------------------------------------------------------------------------------

Schedule 11.5

NOTICE ADDRESSES FOR BANKS

Banks:

 

Credit Contact    Administrative Contact

WACHOVIA BANK,

NATIONAL ASSOCIATION

  

Wachovia Bank, National Association

PA 4152

One South Broad Street

Philadelphia, PA 19107

Attn: Jeanette A. Griffin, Private Portfolio Management

Telephone: (267) 321-6615

Facsimile: (267) 321-6700

  

Wachovia Bank, National Association,

201 South College Street, NC 0680

Charlotte, North Carolina 28244

Attn: Tina Thompson, Syndication Agency Services

Telephone: (704) 383-9904

Facsimile: (704) 383-0288

BANK OF AMERICA, N.A.

  

Bank of America, N.A.

100 N. Tryon Street

Charlotte, NC 28255

Attn: Jill Hogan

Telephone: (704) 386-5045

Facsimile: (704) 388-6002

  

Bank of America, N.A.

2001 Clayton Road

Concord, CA 94520

Attn: Arthur K. Khoo

Telephone: (925) 675-8395

Facsimile: (888) 203-0618

JPMORGAN CHASE BANK, N.A

  

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

Attn: Dawn Lee Lum

Telephone: (212) 270-2472

Facsimile: (212) 270-3279

  

JPMorgan Chase Bank, N.A.

1111 Fannin Street, Floor 10

Houston, TX 77002-6925

Attn: Claudia Correa

Telephone: (713) 750-2128

Facsimile: (713) 750-2782

SUNTRUST BANK

  

SunTrust Bank

TN-Nash-1907

201 4th Avenue North

Nashville, TN 37219

Attn: William D. Priester

Telephone: (615) 748-5969

Facsimile: (615) 748-5269

  

SunTrust Bank

200 S. Orange Avenue

Orlando, FL 32801

Attn: Arnette Delaine

Telephone: (407) 237-2439

Facsimile: (404) 588-4400



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

  

PNC Bank, National Association

1600 Market Street

F2-F070-22-6

Philadelphia, PA 19103

Attn: Jeff DeLay

Telephone: (215) 585-5237

Facsimile: (215) 585-1222

  

PNC Bank, National Association

500 First Avenue

First Side Center

Pittsburgh, PA 15222

Attn: Anita Truchan

Telephone: (412) 762-2293

Facsimile: (412) 768-4586

ABN AMRO BANK N.V.

  

ABN AMRO Bank N.V.

135 South LaSalle Street, Suite 826

Chicago, IL 60603

Attn: Alison Dempsey

Telephone: (312) 992-3830

Facsimile: (312) 904-6457

  

ABN AMRO Bank N.V.

540 West Madison Street, Suite 2621

Chicago, IL 60661

Attn: Credit Administration, Connie Podgorny

Telephone:

Facsimile: (312) 992-5111

CALYON NEW YORK BRANCH

  

Calyon New York Branch

Healthcare Group

1301 Avenue of the Americas

New York, NY 10019

Attn: Thomas Randolph

Telephone: (212) 261-7431

Facsimile: (212) 261-3440

  

Calyon New York Branch

Client Banking Services

1301 Avenue of the Americas

New York, NY 10019

Attn: Mykelle Williams

Telephone: (212) 261-7636

Facsimile: (917) 849-5457